Exhibit 10(ddd)

LEASE AGREEMENT

Between

THE FUND VIII AND FUND IX JOINT VENTURE,

a Georgia Joint Venture

as Landlord

And

FLEXTRONICS INTERNATIONAL USA, INC.

a California corporation,

as Tenant

Dated: November 15, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LEASE AGREEMENT

 

No.  

Description

   Page 1.   Premises    2 2.   Lease Term    2 3.   Base Rent    3 4.   Rent
Payment    4 5.   Late Charge    4 6.   Partial Payment    4 7.   Construction
of this Agreement    4 8.   Use of Premises    5 9.   Definitions    6 10.  
Repairs By Landlord    6 11.   Repairs By Tenant    6 12.   Alterations and
Improvements    7 13.   Operating Expenses    8 14.   Landlord’s Failure to Give
Possession    13 15.   Acceptance and Waiver    13 16.   Signs    13 17.  
Advertising    14 18.   Removal of Fixtures    14 19.   Entering Premises    14
20.   Services    15 21.   Indemnities    15 22.   Tenant’s Insurance; Waivers
   16 23.   Governmental Requirements    18 24.   Abandonment of Premises    19
25.   Assignment and Subletting    19 26.   Default    21 27.   Remedies    21
28.   Destruction or Damage    22 29.   Eminent Domain    23 30.   Service of
Notice    24 31.   Mortgagee’s Rights    24 32.   Tenant’s Estoppel    25 33.  
Attorney’s Fees and Homestead    25 34.   Parking    25 35.   Storage    26 36.
  Waste Disposal    26 37.   Surrender of Premises    26 38.   Cleaning Premises
   27

 

- i -



--------------------------------------------------------------------------------

39.   No Estate In Land    27 40.   Cumulative Rights    27 41.   Paragraph
Titles; Severability    27 42.   Damage or Theft of Personal Property    27 43.
  Holding Over    27 44.   Security Deposit    28 45.   Tenant Finishes    28
46.   Rules and Regulations    28 47.   Quiet Enjoyment    29 48.   Entire
Agreement    29 49.   Limitation of Liability    29 50.   Submission of
Agreement    29 51.   Authority    29 52.   Intentionally Omitted    29 53.  
Broker Disclosure    29 54.   Notices    30 55.   Force Majeure    30 56.  
Financial Statements    31 57.   Special Stipulations    31

 

- ii -



--------------------------------------------------------------------------------

BASIC LEASE PROVISIONS

The following is a summary of some of the Basic Provisions of the Lease. In the
event of any conflict between the terms of these Basic Lease Provisions and the
referenced Sections of the Lease, the referenced Sections of the Lease shall
control.

 

1.    Building (See Section 1):    305 Interlocken Parkway
Broomfield, Colorado 80021 2.    Premises (See Section 1):       Floors:    1
and 2, being 100% of the Building and the Property    Rentable Square Feet:   
Approximately 48,627 3.    Term (See Section 2):    Sixty-seven (67) months 4.
   Base Rent (See Sections 3 and 4):   

 

Period

   Base Rental Rate
PSF     Annual Base
Rent    Monthly
Base Rent Months 1-5    7.10 *   $ 345.251.76    $ 28,770.98 6-7    7.10 *   $
345.251.76    $ 28,770.98 8-19    7.10     $ 345.251.76    $ 28,770.98 20-31   
7.60     $ 369,565.20    $ 30,797.10 32-43    8.10     $ 393,878.76    $
32,828.23 44-55    8.60     $ 418,192.20    $ 34,849.35 56-67    9.10     $
442,505.76    $ 36,875.48

--------------------------------------------------------------------------------

* Note: Base Rent for Months 1-7 shall be subject to Special Stipulation #1 on
Exhibit D attached hereto.

 

5.    Tenant’s Share (See Section 13):    100% 6.    Security Deposit (See
Section 44):    None. All references to the Security Deposit are inapplicable.
7.    Landlord’s Broker (See Section 53):    Fuller & Company    Tenant’s Broker
(See Section 53):    Commercial Property Services and Bitzer Real Estate
Services 8.    Notice Addresses:    See Section 54

 

- 1 -



--------------------------------------------------------------------------------

LEASE AGREEMENT

THIS LEASE AGREEMENT (hereinafter called the “Lease”) is made and entered into
this 15th day of November, 2005, by and between FUND VIII AND FUND IX JOINT
VENTURE, (hereinafter called “Landlord”), and FLEXTRONICS INTERNATIONAL USA,
INC., a California corporation (hereinafter called “Tenant”).

1. Premises. Landlord does hereby rent and lease to Tenant and Tenant does
hereby rent and lease from Landlord, for general office purposes of a type
customary for first-class office buildings, the following described space
(hereinafter called the “Premises”, which defined term is deemed to include the
Building and the Property, each as hereinafter defined): 48,627 rentable square
feet of space comprising 100% of the rentable space of a two-story building (the
“Building”) known as 305 Interlocken Parkway, Broomfield, Colorado, excluding
the air rights above said Building, and that certain real property described on
Exhibit “A” attached hereto (the “Property”). It is understood and agreed that
the Rentable Floor Area of the Building is approximate and will be finally
determined by Landlord’s architect upon final approval of the space plan for the
construction of the improvements to the Premises. Such Rentable Floor Area shall
be determined in accordance with the standard method for measuring rentable
floor area in office buildings, as such method is set forth in the publication
Standard Method for Measuring Floor Area In Office Buildings, ANSI/BOMA
Z65.1-1996, published by the Building Owners and Managers (BOMA) International
and approved by the American National Standards Institute, Inc. Landlord shall
confirm the Rentable Floor Area of the Premises in the letter agreement
described in Section 2 below, and upon such confirmation, the Security Deposit
and all other amounts specified in the Lease which are based on the Rentable
Floor Area of the Premises shall be adjusted accordingly.

2. Lease Term. Tenant shall have and hold the Premises for a term (“Term”)
commencing on the date (the “Commencement Date”) which is the earlier of (x) the
date that Landlord substantially completes the Work (as defined in Exhibit “B”
hereof) and (y) the date upon which Tenant accepts possession from Landlord and
occupies all or a portion of the Premises for business purposes and terminating
(the “Expiration Date”) at midnight on the last day of the sixty-seventh
(67th) full month after the Commencement Date, unless sooner terminated or
extended as hereinafter provided. Promptly following the Commencement Date,
Landlord and Tenant shall enter into a letter agreement in the form attached
hereto as Exhibit “C”, specifying the Commencement Date, the Expiration Date and
certain other items set forth therein.

Landlord and Tenant agree to cooperate in an effort to cause the Work to be
substantially completed by January 17, 2006 (the “Target Delivery Date”). The
Target Delivery Date shall be extended on a day-for-day basis if and to the
extent that Landlord’s failure to substantially complete the Work by such date
is caused by Tenant (including any item described as a “Tenant Delay” in
Section 6 of Exhibit ”B” attached hereto). If the Work is not substantially
complete by the date which is thirteen (13) days after the Target Delivery Date
(the “Termination Trigger Date”), then Tenant shall have the right to terminate
this Lease by giving written notice thereof to Landlord (a “Termination

 

- 2 -



--------------------------------------------------------------------------------

Notice”), which notwithstanding the provisions of Section 54 hereof may be given
by facsimile to facsimile number (770-243-4684) with a copy of such notice to be
delivered to Landlord by overnight delivery, at any time on or within thirty
(30) days after the Termination Trigger Date and specifying the effective date
of termination (the “Outside Termination Date”), which date shall be no earlier
than twenty-nine (29) days and no later than sixty (60) days after the date of
such Termination Notice; provided, however, that Landlord may cancel and render
any such Termination Notice ineffective and void if Landlord delivers the
Premises with the Work substantially complete on or before the Outside
Termination Date, and provided, further however, that Landlord may, by written
notice to Tenant, extend the Outside Termination Date by up to thirty
(30) additional days, to the extent that Landlord’s failure to substantially
complete the Work is the result of a force majeure event (as defined in
Section 55 below). The foregoing right to terminate shall be Tenant’s sole and
exclusive right and remedy for Landlord’s failure to substantially complete the
work and deliver the Premises to Tenant by the Outside Termination Date, except
to the extent provided in the following paragraph.

In the event that Landlord extends the Outside Termination Date for force
majeure events as contemplated above or in the event that Landlord and Tenant
agree to extend the Outside Termination Date for reasons other than a force
majeure event, Landlord agrees to pay to Tenant an amount equal to the “holdover
premium” paid by Tenant to its existing landlord with respect to the period
beginning on the first day of the extension period and ending on the last day of
Tenant’s holdover period (which last day shall be no later than the last day of
the calendar month in which the extended Outside Termination Date occurs). In
addition, in the event that Tenant delivers a Termination Notice, Landlord
agrees to pay to Tenant an amount equal to the “holdover premium” paid by Tenant
to its existing landlord with respect to the period beginning on the date which
is forty-three (43) days after the Target Delivery Date (as the same may be
extended) and ending on March 31, 2005; such holdover premium for March 2005
shall be credited to holdover premium described in the preceding sentence. The
“holdover premium” shall be the amount by which amounts payable by Tenant
allocable to the holdover period exceeds the amounts payable for the same time
period prior to the scheduled expiration of the existing lease, provided that in
no event shall such holdover premium payable by Landlord exceed $942.03 per day
(based on $28,261.00 per month).

3. Base Rent. Tenant shall pay to Landlord, at P.O. Box 926040, Norcross,
Georgia 30010-6040, or at such other place as Landlord shall designate in
writing to Tenant, annual base rent (“Base Rent”) in the amounts set forth in
the Basic Lease Provisions. The term “Lease Year”, as used in the Basic Lease
Provisions and throughout this Lease, shall mean each and every consecutive
twelve (12) month period during the Term of this Lease, with the first such
twelve (12) month period commencing on the Commencement Date; provided, however,
if the Commencement Date occurs other than on the first day of a calendar month
the first Lease Year shall be that partial month plus the first full twelve
(12) months thereafter.

The Base Rent shall be paid to Landlord on an absolutely “net” basis without any
credit for expenses incurred in connection with the operation, repair and
maintenance of the Premises, the Building or the Property, with all of such
costs being Tenant’s sole responsibility.

 

- 3 -



--------------------------------------------------------------------------------

4. Rent Payment. The Base Rent for each Lease Year shall be payable in equal
monthly installments, due on the first day of each calendar month, in advance,
in legal tender of the United States of America, without abatement, demand,
deduction or offset whatsoever, except as may be expressly provided in this
Lease. One full monthly installment of Base Rent shall be due and payable on the
date of execution of this Lease by Tenant for the first month’s Base Rent and a
like monthly installment of Base Rent shall be due and payable on or before the
first day of each calendar month following the Commencement Date during the Term
hereof; provided, that if the Commencement Date should be a date other than the
first day of a calendar month, the monthly Base Rent installment paid on the
date of execution of this Lease by Tenant shall be prorated to that partial
calendar month, and the excess shall be applied as a credit against the next
monthly Base Rent installment. Tenant shall pay, as Additional Rent, all other
sums due from Tenant under this Lease (the term “Rent”, as used herein, means
all Base Rent, Additional Rent and all other amounts payable hereunder from
Tenant to Landlord).

5. Late Charge. Other remedies for non-payment of Rent notwithstanding, if any
monthly installment of Base Rent or Additional Rent is not received by Landlord
on or before the date due, or if any payment due Landlord by Tenant which does
not have a scheduled due date is not received by Landlord on or before the fifth
(5th) business day following the date Tenant is invoiced, a late charge of five
percent (5%) percent of such past due amount shall be immediately due and
payable as Additional Rent and, if such amount remains unpaid for ten (10) days
after the due date therefor, interest shall accrue from the date past due until
paid at the lower of (a) the per annum rate equal to the annual rate of the then
current Prime Rate of Interest (as published in The Wall Street Journal) plus
six percent (6%) (the “Default Rate”) or (b) the highest rate permitted by
applicable law. In the event that checks submitted by Tenant to Landlord for
payment of amounts due pursuant to the Lease shall not be honored by the
financial institution due to insufficient funds in excess of two (2) times
during the Term, Landlord may, in its sole discretion, require that all future
payments by Tenant to Landlord be paid by certified funds, cashier’s check or
cash.

6. Partial Payment. No payment by Tenant or acceptance by Landlord of an amount
less than the Rent herein stipulated shall be deemed a waiver of any other Rent
due. No partial payment or endorsement on any check or any letter accompanying
such payment of Rent shall be deemed an accord and satisfaction, but Landlord
may accept such payment without prejudice to Landlord’s right to collect the
balance of any Rent due under the terms of this Lease or any late charge
assessed against Tenant hereunder.

7. Construction of this Agreement. No failure of Landlord to exercise any power
given Landlord hereunder, or to insist upon strict compliance by Tenant of his
obligations hereunder, and no custom or practice of the parties at variance with
the terms hereof shall constitute a waiver of Landlord’s right to demand exact
compliance with the terms hereof. Time is of the essence of this Lease.

 

- 4 -



--------------------------------------------------------------------------------

8. Use of Premises.

(a) Tenant shall use and occupy the Premises for general office purposes of a
type customary for first-class office buildings and for no other purpose. The
Premises shall not be used for any illegal purpose, nor in violation of any
valid regulation of any governmental body, nor in any manner to create any
nuisance or trespass, nor in any manner to vitiate the insurance or increase the
rate of insurance on the Premises or the Building, nor in any manner
inconsistent with the first-class nature of the Building.

(b) Tenant shall not cause or permit the receipt, storage, use, location or
handling on the Property (including the Building and Premises) of any product,
material or merchandise which is explosive, highly inflammable, or a “hazardous
or toxic material,” as that term is hereafter defined. “Hazardous or toxic
material” shall include all materials or substances which have been determined
to be hazardous to health or the environment, including, without limitation
hazardous waste (as defined in the Resource Conservation and Recovery Act);
hazardous substances (as defined in the Comprehensive Emergency Response,
Compensation and Liability Act, as amended by the Superfund Amendments and
Reauthorization Act); gasoline or any other petroleum product or by-product or
other hydrocarbon derivative; toxic substances, (as defined by the Toxic
Substances Control Act); insecticides, fungicides or rodenticide, (as defined in
the Federal Insecticide, Fungicide, and Rodenticide Act); asbestos and radon and
substances determined to be hazardous under the Occupational Safety and Health
Act or regulations promulgated thereunder. Notwithstanding the foregoing, Tenant
shall not be in breach of this provision as a result of the presence in the
Premises of de minimis amounts of hazardous or toxic materials which are in
compliance with all applicable laws, ordinances and regulations and are
customarily present in a general office use (e.g., copying machine chemicals and
kitchen cleansers).

(c) The occupancy rate of the Premises shall in no event be more than the
maximum occupancy permitted pursuant to applicable laws or codes. In the event
that Tenant exceeds this ratio, and Landlord consents to such overage, Tenant
shall be responsible for any and all costs related with such overage, including
without limitation, replacement of Building components that become worn out
sooner than is customary due to increased use (e.g., elevators).

(d) Tenant shall not use the Premises or any part thereof for any use or purpose
contrary to those certain covenants, conditions and restrictions listed on
Exhibit E (the “CC&Rs”). This Lease is subject in all respects to the CC&Rs and
the Bylaws of the “Association(s)” established under the CC&Rs. In addition,
Tenant shall comply with all recorded covenants, conditions, easements and
restrictions now or hereafter affecting the Premises and with all reasonable
rules adopted from time to time by the Associations established under the CC&Rs.

 

- 5 -



--------------------------------------------------------------------------------

9. Definitions. “Landlord,” as used in this Lease, shall include the party named
in the first paragraph hereof, its representatives, assigns and successors in
title to the Premises. “Tenant” shall include the party named in the first
paragraph hereof, its heirs and representatives, and, if this Lease shall be
validly assigned or sublet, shall also include Tenant’s assignees or subtenants,
as to the Premises, or portion thereof, covered by such assignment or sublease.
“Landlord” and “Tenant” include male and female, singular and plural,
corporation, partnership, limited liability company (and the officers, members,
partners, employees or agents of any such entities) or individual, as may fit
the particular parties.

10. Repairs By Landlord. Tenant, by taking possession of the Premises, shall
accept and shall be held to have accepted the Premises as suitable for the use
intended by this Lease. Landlord shall not be required, after possession of the
Premises has been delivered to Tenant, to make any repairs or improvements to
the Premises, except as set forth in this Lease. Except for damage caused by
casualty and condemnation (which shall be governed by Sections 28 and 29 below),
and subject to normal wear and tear, Landlord shall maintain in good repair the
structural skeleton of the Building consisting only of the exterior walls (but
not any of the Building’s windows or glass and not any sealing or repainting of
such exterior walls), foundation, load bearing columns, and lateral supports of
the Building. Landlord shall perform such repairs at Landlord’s sole cost and
expense, subject to reimbursement by Tenant as a component of Operating
Expenses.

11. Repairs By Tenant. Except as described in Section 10 above or Sections 28
and 29 below, Tenant shall, at its own cost and expense, beginning on the date
which is five (5) months after the Commencement Date, maintain the Premises, the
Building and the Property in good repair, in a neat and clean, first-class
condition and subject to compliance with all applicable codes, laws, ordinances,
regulations and covenants, including making all necessary repairs and
replacements (collectively, the “Tenant Maintenance Items”). In particular but
not to the exclusion of any other Tenant Maintenance Items, Tenant Maintenance
Items shall include Tenant’s obligation to, at Tenant’s sole cost and expense,
operate, keep, and maintain, and as necessary, repair, restore, replace, and
make any capital improvements to (i) the interior and exterior of the Building
(excluding Landlord’s responsibilities as set forth in Section 10 above),
including the ceilings, floor surface, interior and non-structural and glass
portions of the exterior walls, wall covering, shafts, stairs, stairwells,
elevator cabs, glass, interior painting, caulking and resealing, mullions,
windows and doors, washrooms, and Building mechanical, electrical and telephone
closets, and (ii) the Building mechanical, electrical, gas, life safety,
plumbing, sewage, sprinkler systems, elevators, restrooms, and heating,
ventilation and air-conditioning systems, and (iii) exterior lighting and
fencing, any common areas and any sidewalks, parking areas and access ways
(including, without limitation, curbs and striping) upon the Premises and the
landscaping and grounds surrounding the Building. All glass, both interior and
exterior, is at the sole risk of Tenant; and any broken glass shall be promptly
replaced at Tenant’s expense by glass of like kind, size and quality. All
repairs and maintenance of the Premises by Tenant as required under this Lease
shall be performed in a good and safe manner by contractors

 

- 6 -



--------------------------------------------------------------------------------

and other personnel reasonably approved by Landlord, and in compliance with the
provisions of Section 12 below. Tenant shall further, at its own cost and
expense, repair or restore any damage or injury to all or any part of the
Premises, but only to the extent Landlord does not receive insurance proceeds
with respect thereto, the Building or the Property that is Landlord’s
responsibility to maintain pursuant to Section 10 above if caused by Tenant or
Tenant’s agents, employees, invitees, licensees, visitors or contractors. If
Tenant fails to make such repairs or replacements promptly, Landlord may, at its
option, make the repairs and replacements and the costs of such repair or
replacements shall be charged to Tenant as Additional Rent and shall become due
and payable by Tenant with the monthly installment of Base Rent next due
hereunder.

Notwithstanding anything to the contrary herein contained, including the
provisions of Section 23 hereof, Landlord and Tenant agree that Tenant
Maintenance Items shall not include (i) any remediation of environmental
conditions existing at the Property as of the Commencement Date or (ii) capital
improvements that are required as a consequence of a change in governmental laws
or regulations which become effective after the Commencement Date, except to the
extent that such capital improvements are required as a result of Tenant’s
specific use of the Property (as distinguished from general office purposes),
however, Tenant acknowledges that a portion of such capital improvement costs
may be included in Operating Expenses, subject to the limitations set forth in
Section 13 hereof.

Tenant shall, at Tenant’s sole cost and expense, maintain contracts (with
recognized national service providers approved in writing by Landlord) for the
inspection, maintenance and service of the (i) heating, air conditioning and
ventilation equipment, (ii) boiler, fired or unfired pressure vessels,
(iii) fire sprinkler and/or standpipe, and hose or other automatic fire
extinguishing systems, including fire alarm and/or smoke detection, and
(iv) elevator, all of which shall be customary for first-class office buildings
in the Denver, Colorado metropolitan area, and shall be performed in accordance
with all applicable codes, laws, ordinances, regulations and covenants. Tenant
shall also be responsible for maintaining a landscape service contract, a
janitorial service contract and a security service contract for the Premises and
the Property during the Term, all of which shall be customary for first-class
office buildings in the Denver, Colorado metropolitan area, and shall be
performed in accordance with all applicable codes, laws, ordinances, regulations
and covenants. Tenant shall deliver to Landlord (i) a copy of said service
contracts prior to the Commencement Date, and (ii) thereafter, a copy of any
renewal or substitute service contracts within thirty (30) days prior to the
expiration of the existing service contract.

12. Alterations and Improvements. Except for minor, decorative alterations which
do not affect the Building structure or systems, are not visible from outside
the Premises and do not cost in excess of $25,000.00 in the aggregate, Tenant
shall not make or allow to be made any alterations, physical additions or
improvements in or to the Premises without first obtaining in writing Landlord’s
written consent for such alterations or additions, which consent may be granted
or withheld in the sole, unfettered discretion of Landlord (if the alterations
will affect the Building structure or systems or will be

 

- 7 -



--------------------------------------------------------------------------------

visible from outside the Premises), but which consent shall not be unreasonably
withheld (if the alterations will not affect the Building structure or systems
and will not be visible from outside the Premises). Upon Landlord’s request,
Tenant will furnish Landlord plans and specifications for any proposed
alterations, additions or improvements and shall reimburse Landlord for its
reasonable cost to review such plans. Tenant shall bear responsibility for
compliance with all applicable laws, ordinances, the CC&R’s and governmental
approvals, for obtaining the approval of the association or architectural
committee governing the Building, and for complying with any other requirements
of Interlocken Park, the City of Broomfield or the County of Boulder (the
compliance with which, including the procurement of all necessary permits and
licenses, is Tenant’s responsibility). Any alterations, physical additions or
improvements shall at once become the property of Landlord; provided, however,
upon the expiration or earlier termination of this Lease Landlord, at its
option, may require Tenant to remove any alterations, additions or improvements
(plus any installed cabling, wiring or other connection lines) in order to
restore the Premises to the condition existing on the Commencement Date. All
costs of any such alterations, additions or improvements shall be borne by
Tenant. All alterations, additions or improvements must be made in a good,
first-class, workmanlike manner and, if the Building is multi-tenanted in the
future, in a manner that does not disturb other tenants (i.e., any loud work
must be performed during non-business hours) and Tenant must maintain
appropriate liability and builder’s risk insurance throughout the construction.
Tenant does hereby indemnify and hold Landlord harmless from and against all
claims for damages or death of persons or damage or destruction of property
arising out of the performance of any such alterations, additions or
improvements made by or on behalf of Tenant. Under no circumstances shall
Landlord be required to pay, during the Term of this Lease and any extensions or
renewals thereof, any ad valorem or Property tax on such alterations, additions
or improvements, Tenant hereby covenanting to pay all such taxes when they
become due. In the event any alterations, additions, improvements or repairs are
to be performed by contractors or workmen other than Landlord’s contractors or
workmen, any such contractors or workmen must first be approved, in writing, by
Landlord. Landlord agrees to assign to Tenant any rights it may have against the
contractor of the Premises with respect to any work performed by said contractor
in connection with improvements made by Landlord at the request of Tenant.
Tenant shall have the right to use the Building’s roof, shafts and risers for
its HVAC and other utility needs upon Landlord’s prior written consent, which
consent shall not be unreasonably withheld, and further provided that Tenant
shall remove all cables and any other equipment installed therein or thereon
prior to the Expiration Date or earlier termination of this Lease and shall
repair any damage caused in connection with the installation, repair,
maintenance and/or removal of such items.

13. Operating Expenses.

(a) Tenant agrees to reimburse Landlord throughout the Term, as Additional Rent
hereunder for Tenant’s Share (as defined below) of the annual Operating Expenses
(as defined below). The term “Tenant’s Share” shall mean the percentage
determined by dividing the rentable square footage of the Premises by the
rentable square

 

- 8 -



--------------------------------------------------------------------------------

footage of the Building. Landlord and Tenant hereby agree that Tenant’s Share is
100%. If Tenant does not lease the Premises during the entire full calendar year
in which the Term of this Lease commences or ends, Tenant’s Share of Operating
Expenses for the applicable calendar year shall be appropriately prorated for
the partial year, based on the number of days Tenant has leased the Premises
during that year.

(b) Operating Expenses shall be all those expenses of owning, operating,
servicing, managing, maintaining and repairing the Property, Building, all
parking areas and related common areas in a manner deemed by Landlord reasonable
and appropriate and in the best interest of the tenants of the Building and in a
manner consistent with first-class office buildings in the metropolitan area in
which the Building is located. Operating Expenses shall include, without
limitation, the following:

(1) All taxes and assessments, whether general or special, applicable to the
Property and the Building, which shall include real and personal property ad
valorem taxes, and any and all reasonable costs and expenses incurred by
Landlord in seeking a reduction of any such taxes and assessments (collectively,
“Taxes”). However, Tenant shall not be obligated for Taxes on the net income
from the operation of the Building, unless there is imposed in the future a tax
on rental income on the Building in lieu of the real property ad valorem taxes,
in which event such tax shall be deemed an Operating Expense of the Building.

(2) Insurance premiums and deductible amounts, including, without limitation,
for commercial general liability, ISO Causes of Loss Special Form property, rent
loss, earthquake and other coverages carried by Landlord on the Building and
Property (including terrorism insurance, if Landlord elects to carry it or is
required to carry it by any lender).

(3) Management fees (or a charge equal to fair market management fees if
Landlord provides its own management services), as long as such fees or charges
do not to exceed five percent (5%) of all rents and other charges payable by
Tenant hereunder;

(4) (A) The costs, including interest at no more than the Default Rate,
amortized monthly over its useful life, of any capital improvement made to the
Building or the acquisition and installation of any device or equipment, which
improvement, equipment or device is designed to improve the operating
effectiveness of the Building or any system within the Building or to improve
the safety of the building or the Property; excluding, however, the costs of
compliance with governmental laws or regulations (or any judicial interpretation
thereof) which are addressed in item 4(B) below;

(B) The costs, including interest at no more than the Default Rate, amortized
monthly over its useful life of any improvements made to the Building by or on
behalf of Landlord after this date of this Lease to comply with any governmental
laws or regulations (or any judicial interpretation thereof) that were not

 

- 9 -



--------------------------------------------------------------------------------

effective as of the Commencement Date, which improvements are made in response
to a governmental enforcement notice or action or an enforcement action by a
third party unaffiliated with Landlord; Tenant’s liability for the reimbursement
of costs described in this subsection (B) shall be limited to $40,000 in any
calendar year and shall be limited to an aggregate amount of $100,000 over the
initial five-year term of this Lease.

(5) All services, supplies, repairs, replacements or other expenses directly and
reasonably associated with servicing, maintaining, managing and operating the
Building.

(6) Wages and salaries of Landlord’s employees engaged in the maintenance,
operation, repair and services of the Building, including taxes, insurance and
customary fringe benefits, provided that, in the event any such employee
provides services to more than one project, all such costs are appropriately
allocated.

(7) Legal and accounting costs.

(8) Costs to maintain and repair the Building and Property not otherwise
specified to be the direct obligation of Landlord or Tenant hereunder,
including, without limitation items includable in Operating Expenses pursuant to
Section 10 above.

(9) If the Property (either alone or as part of a larger office park) is covered
by a declaration and/or an owners association and costs of the type described
above are allocated to the Building by way of dues or costs charged or assessed
under that declaration or by that association, those charges or dues shall be
included in the Operating Expenses (collectively, the “CCR Payments”).

Notwithstanding anything herein to the contrary, Operating Expenses shall not
include:

A. Principal or interest payments on any mortgages relating to the Property;

B. Costs of formation of Landlord and the defense of its title to or interest in
the Land and Improvements;

C. Costs and expenses for which, and to the extent that, Landlord receives
reimbursement therefor by a third party, including, without limitation,
reimbursements from Tenant (such as reimbursement for repairs) or pursuant to
contractors’ or others’ warranties or insurance or condemnation proceeds, but
excluding those expenses reimbursed by Tenant in the form of payments of
Operating Expenses;

D. Any bad debt loss, rent loss, or reserves for bad debts or rent loss (except
to the extent incurred in connection with this Lease);

 

- 10 -



--------------------------------------------------------------------------------

E. Except for a property management fee to the extent allowed above, overhead
and profit increment paid to the Landlord or to subsidiaries or affiliates of
the Landlord for services in the Building to the extent the costs of such
services exceeds the costs of such services rendered by qualified, first-class
unaffiliated third parties on a competitive basis;

F. Any costs expressly excluded from Operating Expenses elsewhere in this Lease;

G. Rent for any office space occupied by Property management personnel;

H. Costs incurred to comply with laws relating to the removal of Hazardous
Material (as defined under applicable law as of the date hereof) which was in
existence in the Building or on the Property prior to the Commencement Date;

I. Costs incurred to remove, remedy, contain, or treat Hazardous Material, which
Hazardous Material is brought into the Building or onto the Property after the
date hereof by parties other than Tenant or its agents, employees or
contractors;

J. Costs incurred to comply with governmental laws or regulations becoming
effective after the Commencement Date, except to the extent specifically
permitted by Section 13(b)(4)(B) above;

K. Costs incurred to make capital improvements to the Building or the Project,
except to the extent specifically permitted by Section 13(b)(4) above;

L. Landlord’s charitable or political contributions; and

M. Any costs incurred by Landlord in connection with the performance of the Work
described in paragraph 1 of Exhibit ”B” (the “Landlord’s Turnkey Work”).

(c) If requested by Tenant, Landlord shall, on or before the Commencement Date
and on or before December 20 of each calendar year, provide Tenant a statement
of the estimated monthly installments of Tenant’s Share of Operating Expenses
which will be due for the remainder of the calendar year in which the
Commencement Date occurs or for the upcoming calendar year, as the case may be.
In the event Landlord has not provided Tenant with such statement prior to
January 1 of any calendar year, Tenant shall continue to pay Tenant’s Share of
Operating Expenses in the same amount as the previous calendar year, unless and
until Landlord provides a statement of estimated monthly installments for the
current calendar year. As soon as practicable after December 31 of each calendar
year during the Term of this Lease, Landlord shall furnish to Tenant an itemized
statement of the Operating Expenses within the Building for the calendar year
then ended. Upon reasonable prior written request given not later than thirty
(30) days following the date Landlord’s statement is delivered to Tenant,
Landlord will provide Tenant detailed documentation to support the itemized
statement. If Tenant does not notify Landlord of any objection to Landlord’s
itemized

 

- 11 -



--------------------------------------------------------------------------------

statement within thirty (30) days of Landlord’s delivery thereof, Tenant shall
be deemed to have accepted such statement as true and correct and shall be
deemed to have waived any right to dispute the Operating Expenses due pursuant
to that statement.

(i) Tenant shall pay to Landlord, together with its monthly payment of Base Rent
as provided in Sections 3 and 4 hereinabove, as Additional Rent hereunder, the
estimated monthly installment of Tenant’s Share of the Operating Expenses for
the calendar year in question. At the end of any calendar year if Tenant has
paid to Landlord an amount in excess of Tenant’s Share of Operating Expenses for
such calendar year, Landlord shall reimburse to Tenant any such excess amount
(or shall apply any such excess amount to any amount then owing to Landlord
hereunder, and if none, to the next due installment or installments of
Additional Rent due hereunder, at the option of Landlord). At the end of any
calendar year if Tenant has paid to Landlord less than Tenant’s Share of
Operating Expenses for such calendar year, Tenant shall pay to Landlord any such
deficiency within thirty (30) days after Tenant receives the annual statement.

(ii) For the calendar year in which this Lease terminates and is not extended or
renewed, the provisions of this Section shall apply, but Tenant’s Share for such
calendar year shall be subject to a pro rata adjustment based upon the number of
days prior to the expiration of the Term of this Lease. Tenant shall make
monthly estimated payments of the prorata portion of Tenant’s Share for such
calendar year (in the manner provided above) and when the actual prorated
Tenant’s Share for such calendar year is determined Landlord shall send a
statement to Tenant and if such statement reveals that Tenant’s estimated
payments for the prorated Tenant’s Share for such calendar year exceeded the
actual prorated Tenant’s Share for such calendar year, Landlord shall include a
check for that amount along with the statement. If the statement reveals that
Tenant’s estimated payments for the prorated Tenant’s Share for such calendar
year were less than the actual prorated Tenant’s Share for such calendar year,
Tenant shall pay the shortfall to Landlord within thirty (30) days of the date
Tenant receives Landlord’s statement.

(d) Should Landlord choose not to contest the Taxes in any given year, Tenant
shall have the right to lawfully contest (and Landlord shall cooperate with such
contest, provided Tenant reimburses Landlord for all costs and expenses incurred
in connection therewith), in good faith and with reasonable diligence, the
amount of any such Taxes if Tenant shall post with Landlord such security as
Landlord shall reasonably require to assure payment thereof and to prevent any
sale, foreclosure, or forfeiture of Landlord’s interest in the Property by
reason of non-payment thereof; provided further that on final determination of
the amount of such Taxes, Tenant shall immediately pay any amount so determined,
with all proper costs and charges, and shall have any lien on the Property
released and any judgment satisfied.

(e) Notwithstanding the foregoing to the contrary, Landlord shall have the
right, from time to time, to elect to have Tenant pay Taxes and /or CCR Payments
as a monthly pass-through component of Operating Expenses or as a direct payment
in

 

- 12 -



--------------------------------------------------------------------------------

accordance with the following (but still included within the definition of
Operating Expenses for all purposes of this Lease, except for the method of
reimbursement/payment described hereinabove). If Landlord elects to have Tenant
pay direct, Landlord shall give Tenant thirty (30) days prior written notice.
Thereafter, Landlord shall forward bills to Tenant for Taxes and/or CCR Payments
and Tenant shall (i) promptly and timely pay such bills at least fifteen
(15) days prior to the due date thereof directly to the invoicee in accordance
with Landlord’s election and such bills and (ii) provide Landlord with evidence
of such payment no later than fifteen (15) days prior to the last day upon which
they may be paid without any fine, penalty, interest or additional cost. If
Tenant fails to pay the Taxes and/or CCR Payments in accordance with this
Section 13(c)(iii), such failure shall be deemed a default by Tenant in
accordance with Section 26 hereof and a failure to timely pay Additional Rent,
and Tenant shall be liable for all fines, penalties, interest and additional
cost incurred by Landlord, which amounts Tenant shall pay to Landlord within
thirty (30) days after receipt of written notice from Landlord. If Landlord has
elected to require Tenant to pay Taxes and/or CCR Payments directly, Landlord
shall have the right, from time to time, to elect to return to collection as a
monthly pass-through component of Operating Expenses on thirty (30) days prior
written notice to Tenant.

14. Landlord’s Failure to Give Possession. Landlord shall not be liable for
damages to Tenant for failure to deliver possession of the Premises to Tenant if
such failure is due to the failure of any construction or remodeling of the
Premises by Tenant to be completed. Landlord will use commercially reasonable
efforts to give possession to Tenant by the scheduled Commencement Date of the
Term.

15. Acceptance and Waiver. Landlord shall not be liable to Tenant, its agents,
employees, guests or invitees (and, if Tenant is an entity, its officers,
agents, employees, guests or invitees) for any damage caused to any of them due
to the Building or any part or appurtenances thereof being improperly
constructed or being or becoming out of repair, or arising from the leaking of
gas, water, sewer or steam pipes, from water rising from underground pipes or
the ground, or from electricity, but Tenant, by moving into the Premises and
taking possession thereof, shall accept, and shall be held to have accepted the
Premises as suitable for the purposes for which the same are leased, and shall
accept and shall be held to have accepted the Building and every appurtenances
thereof, and Tenant by said act waives any and all defects therein; provided,
however, that this Section shall not apply to any damages or injury caused by or
resulting from the negligence or willful misconduct of Landlord. Tenant hereby
accepts the Premises in its “As Is” condition with all faults and acknowledges
and agrees that Landlord shall not be deemed to have given any express or
implied warranties whatsoever with respect to the condition of the Premises,
except for those set forth in Exhibit ”B” with respect to the performance of
Landlord’s Turnkey Work.

16. Signs. Subject to (collectively, the “Signage Conditions”) complying with
all applicable laws, ordinances, the CC&R’s and governmental approvals, to
obtaining the approval of the association governing the Building, and to
complying with the Interlocken Park sign guidelines and any governmental
subdivisions’ applicable sign

 

- 13 -



--------------------------------------------------------------------------------

ordinances, regulations or other sign criteria (the compliance with which,
including the procurement of all necessary permits and licenses, is Tenant’s
responsibility), Tenant shall have the right to install, at Tenant’s sole cost
and expense, interior and exterior signs at the Property (“Tenant’s Signage”) in
accordance with the location(s), size, color, design, material, content,
lighting and other characteristics to be reasonably approved by Landlord. At
Tenant’s sole cost and expense, Tenant shall maintain Tenant’s Signage in good
condition, subject to Landlord’s reasonable approval as to Tenant’s maintenance
plan and implementation. Upon the expiration or earlier termination of this
Lease, Landlord shall have the right, but not the obligation, to require Tenant
to remove Tenant’s Signage, to require Tenant to repair all injury or damage
resulting from such removal and to require Tenant to return the Property to as
good a condition as it was at the Commencement Date, normal wear and tear and
damage from casualty and condemnation excepted, all at Tenant’s sole cost and
expense. If Tenant fails to perform as required in the immediately preceding
sentence, Landlord shall have the right to perform on Tenant’s behalf and Tenant
shall reimburse Landlord for all actual cost incurred in connection therewith.
Notwithstanding anything to the contrary contained herein, Tenant shall not have
the right to install Tenant’s Signage which includes “Objectionable Substance”
(as hereinafter defined). The term “Objectionable Substance” shall mean any
substance which relates to an entity which is of a character or reputation, or
is associated with a political orientation or faction, that is inconsistent with
the quality of the Property, or which would otherwise reasonably offend a
landlord of a comparable building in the same market as the Building. The
foregoing rights of Tenant to maintain exterior signs (including monument
signs), at the Property shall be subject to the obligation of Flextronics USA,
Inc. continuing to lease at lease 80% of the Rentable Floor Area in the Building
and continuing to operate (without regard to any subtenants) in at least 65% of
the Rentable Floor Area of the Building. If Flextronics USA, Inc. assigns it
rights under this Lease to a permitted assignee, such assignee shall be entitled
to utilize and enforce such signage rights as long as it complies with the
foregoing occupancy and leasing requirements and further provided that such
assignee is comparable in status and prestige to tenants having comparable
signage rights in similar other buildings in the Broomfield, Colorado submarket.

17. Advertising. Landlord may advertise the Premises as being “For Rent” at any
time following a default by Tenant which remains uncured and at any time within
nine (9) months prior to the expiration, cancellation or termination of this
Lease for any reason and during any such periods may exhibit the Premises to
prospective tenants.

18. Removal of Fixtures. If Tenant is not in default hereunder, Tenant may from
time to time, and shall upon the expiration or earlier termination of this
Lease, remove any trade fixtures and equipment which it has placed in the
Premises which can be removed without significant damage to the Premises,
provided Tenant repairs all damages to the Premises caused by such removal.

19. Entering Premises . Landlord may enter the Premises at reasonable hours
provided that Landlord’s entry shall not unreasonably interrupt Tenant’s
business operations and that prior notice is given when reasonably possible
(and, if in the opinion

 

- 14 -



--------------------------------------------------------------------------------

of Landlord any emergency exists, at any time and without notice) for any
legitimate business purpose and/or to exercise any other right or perform any
other obligation that Landlord has under this Lease. Landlord shall be allowed
to take all material into and upon the Premises that may be appropriate, without
in any way being deemed or held guilty of trespass and without constituting a
constructive eviction of Tenant. The Rent reserved herein shall not abate during
any such entry and Tenant shall not be entitled to maintain a set-off or
counterclaim for damages against Landlord by reason of loss from interruption to
the business of Tenant because of any such entry. Any such entry shall be
accomplished during ordinary business hours, or, if any such entry is at the
request of Tenant to be done during any other hours, the Tenant shall pay all
overtime and other extra costs.

20. Services.

(a) From and after the Commencement Date, Tenant will be responsible, at its
sole cost and expense, for contracting for such utility service as needed from
time to time by Tenant. If Tenant fails to pay any utility bills or charges and
such failure presents a threat of harm or risk to the Property or could result
in a lien on the Property, Landlord may, at its option and upon reasonable
notice to Tenant and in addition to any other remedies, pay the same and in such
event, the amount of such payment, together with interest thereon at the lower
of the Default Rate or the highest rate permitted by applicable law from the
date of such payment by Landlord, will be added to Tenant’s next due payment, as
Additional Rent.

From and after the date which is five (5) months after the Commencement Date of
this Lease, Tenant will be responsible, at its sole cost and expense, for the
furnishing of all services to the Premises in a manner customary for first-class
office buildings in the Denver, Colorado metropolitan area, including, but not
limited to, janitorial and security services, pest control, window washing and
landscaping services. Landlord shall have no obligation to provide any services
to the Premises, including, but not limited to, janitorial and security
services, pest control, window washing and landscaping services.

In the event Tenant fails to promptly and properly perform under this
Section 20, Landlord shall have the right, but not the obligation, upon
reasonable prior written notice to Tenant to take over Tenant’s responsibilities
under this Section 20, and the costs incurred in connection therewith shall be
charged to Tenant as Additional Rent and shall become due and payable by Tenant
with the monthly installment of Base Rent next due hereunder.

(b) Landlord shall not be liable for any damages directly or indirectly
resulting from the interruption in any of the services or utilities to the
Premises, nor shall any such interruption entitle Tenant to any abatement of
Rent or any right to terminate this Lease.

21. Indemnities. Tenant does hereby indemnify and save harmless Landlord against
all claims for damages to persons or property which are caused anywhere in the

 

- 15 -



--------------------------------------------------------------------------------

Building or on the Property by the negligence or willful misconduct of Tenant,
its agents or employees or which occur in the Premises (or arise out of actions
taking place in the Premises) unless such damage is caused by the negligence or
willful misconduct of Landlord, its agents, or employees. Landlord does hereby
indemnify and hold Tenant harmless against all claims for damaged persons or
property if caused by the negligence or willful misconduct of Landlord, its
agents or employees. The indemnities set forth hereinabove shall include the
obligation to pay reasonable expenses incurred by the indemnified party,
including, without limitation, reasonable, actually incurred attorney’s fees.
The indemnities contained herein do not override the waivers contained in
Section 22(d) below.

22. Tenant’s Insurance; Waivers.

(a) Tenant further covenants and agrees that from and after the date of delivery
of the Premises from Landlord to Tenant, Tenant will carry and maintain, at its
sole cost and expense, the following types of insurance, in the amounts
specified and in the form hereinafter provided for:

(i) Commercial General and Umbrella Liability Insurance covering the Premises
and Tenant’s use thereof against claims for personal injury or death, property
damage and product liability occurring upon, in or about the Premises, such
insurance to be written on an occurrence basis (not a claims made basis), with a
limit for each occurrence not less than $3,000,000 and to have general aggregate
limits of not less than $5,000,000 for each policy year. The insurance coverage
required under this Section 22(a)(i) shall, in addition, extend to the liability
of Tenant arising out of the indemnities provided for in Section 21 and, if
necessary, the policy shall contain a contractual endorsement to that effect.
CGL insurance shall be written on ISO occurrence form CG 00 01 01 96 (or a
substitute form providing equivalent or better coverage). The certificate of
insurance evidencing the Commercial General Liability policy shall name all
additional insureds required by Section 22(b) below.

(ii) Commercial all risk property insurance covering all of the items included
in Tenant’s leasehold improvements, heating, ventilating and air conditioning
equipment maintained by Tenant, trade fixtures, merchandise and personal
property from time to time in, on or upon the Premises, and alterations,
additions or changes made by Tenant pursuant to Section 12, in an amount not
less than one hundred percent (100%) of their full replacement value from time
to time during the Term, providing protection against perils included within the
ISO Special Causes of Loss -Form insurance policy but excluding California
Earthquake and sublimiting Earthquake and Flood(or substitute form providing, in
Landlord’s reasonable discretion, equivalent or better coverage), together with
insurance against sprinkler damage, vandalism and malicious mischief. The
certificate of insurance evidencing such coverage which is delivered by Tenant
pursuant to Section 22(b) below shall designate Landlord and Wells Management,
Inc. as loss payee as their interests may appear with respect to the Building,
all leasehold improvements, heating, ventilating and air-conditioning equipment
and all fixtures (other than Tenant’s trade fixtures).

 

- 16 -



--------------------------------------------------------------------------------

(iii) Workers’ Compensation and Employer’s Liability insurance affording
statutory coverage and containing statutory limits with the Employer’s Liability
portion thereof to have minimum limits of $500,000.00, which coverages shall
also include a waiver of subrogation provision in favor of Landlord.

(iv) Business Interruption Insurance in an amount sufficient to cover Tenant’s
costs, damages, lost income, expenses and base rent/additional rent for
temporary space.

(v) Automobile (and if necessary, commercial umbrella) liability insurance with
a limit of not less than $5,000,000 for each accident. Such insurance shall
insure liability arising out of any automobiles used in connection with Tenant’s
business (including owned, hired, leased and non-owned automobiles).

(vi) Tenant shall carry and maintain during the entire Term, at Tenant’s sole
cost and expense, such increased amounts of the insurance required to be carried
by Tenant pursuant to this Section 22, and such other reasonable types of
insurance coverage and in such reasonable amounts covering the Premises and
Tenant’s operations therein, as may be reasonably requested by Landlord;
provided that such requests shall be consistent with the treatment of comparable
tenants in similar buildings in the same market as the Building.

(b) All policies of the insurance provided for in Section 22(a) shall be issued
in form acceptable to Landlord by insurance companies with a rating and
financial size of not less than A-X in the most current available “Best’s
Insurance Reports”, and licensed to do business in the state in which Landlord’s
Building is located. Landlord, in its sole discretion, shall be permitted to
temporarily waive or accept alternative coverages for Tenant’s insurance as
required by the terms of this Section 22. Each policy as designated below:

(i) as respects the General Liability, Automobile Liability and Umbrella
Liability, shall be endorsed to name Landlord and Wells Management, Inc. as an
additional insured (as well as any mortgagee of Landlord and any other party
reasonably designated by Landlord) and as respects the Property policy shall
name Landlord as loss payee as its interest may appear with respect to all
leasehold improvements, heating, ventilating and air-conditioning equipment and
fixtures (other than Tenant’s trade fixtures).

(ii) shall (and a certificate thereof shall be delivered to Landlord at or prior
to the execution of the Lease) be delivered to each of Landlord and any such
other parties in interest within ten (10) days after delivery of possession of
the Premises to Tenant and thereafter within thirty (10) days prior to the
expiration of each such policy, and, as often as any such policy shall expire or
terminate. Renewal or additional policies shall be procured and maintained by
Tenant in like manner and to like extent;

 

- 17 -



--------------------------------------------------------------------------------

(iii) shall contain a provision that the insurer will endeavor to give to
Landlord and such other parties in interest at least thirty (30) days notice in
writing in advance of any material reduction in coverage or cancellation of
coverage; and

(iv) shall be written as a primary policy which does not contribute to and is
not in excess of coverage which Landlord may carry.

(c) Any insurance provided for in Section 22(a) may be maintained by means of a
policy or policies of blanket insurance, covering additional items or locations
or insureds, provided, however, that:

(i) Landlord and any other parties in interest from time to time designated by
Landlord to Tenant shall be named as an additional insured thereunder as
designated above as its interest may appear; and

(ii) the requirements set forth in this Section 22 are otherwise satisfied.

(d) Notwithstanding anything to the contrary set forth hereinabove, Landlord and
Tenant do hereby waive any and all claims against one another for damage to or
destruction of real or personal property to the extent such damage or
destruction can be covered by an ISO Causes of Loss - Special Form property
insurance of the type described in Section 22(a)(ii) above. Each party shall
also be responsible for the payment of any deductible amounts required to be
paid under the applicable ISO Causes of Loss - Special Form property insurance
carried by the party whose property is damaged. These waivers shall apply if the
damage would have been covered by a customary ISO Causes of Loss - Special Form
property insurance policy, even if the party fails to obtain such coverage. The
intent of this provision is that each party shall look solely to its insurance
with respect to property damage or destruction which can be covered by ISO
Causes of Loss - Special Form property insurance of the type described in
Section 22(a)(ii).

(e) Tenant acknowledges and agrees that any contractors (and subcontractors of
any tier) hired by Tenant to do work in the Premises will be required to carry
sufficient insurance coverage insuring the contractor (or subcontractor), Tenant
and Landlord with terms equivalent to those specified in this Section 22, and
Tenant shall provide certificates of such insurance to Landlord prior to any
work in the Premises commencing.

23. Governmental Requirements. Tenant shall promptly comply throughout the Term
of this Lease, at Tenant’s sole cost and expense, with all present and future
laws, ordinances and regulations of all applicable governing authorities,
including, without limitation, the Americans with Disabilities Act, relating to
all or any portion of the Premises, the Building or the Property, foreseen or
unforeseen, ordinary as well as extraordinary, or to the use or manner of use of
the Premises, the Building or the Property. Tenant shall also observe and comply
with the requirements of all policies of public liability, fire and other
policies of insurance at any time in force with respect to the

 

- 18 -



--------------------------------------------------------------------------------

Premises, the Building or the Property. The foregoing covenants shall exclude
the construction or installation of improvements or the remediation of existing
environmental conditions at the Building which improvements or remediation are
expressly excluded from “Tenant Maintenance Items” in the second paragraph of
Section 11 above.

24. Abandonment of Premises. Tenant agrees not to abandon or vacate the Premises
during the Term of this Lease. If Tenant does abandon or vacate the Premises for
more than ninety (90) days, Landlord may terminate this Lease, by written notice
to Tenant at any time prior to Tenant reoccupying the Premises, but such
termination shall not entitle Landlord to pursue any other remedies unless an
uncured Event of Default then exists, in which case Landlord may pursue any and
all remedies provided by this Lease, at law or in equity.

25. Assignment and Subletting.

(a) Tenant may not, without the prior written consent of Landlord, which consent
may be withheld by Landlord in its sole, unfettered discretion (except as set
forth in subsection (b) below), assign this Lease or any interest hereunder, or
sublet the Premises or any part thereof, or permit the use of the Premises by
any party other than Tenant. In the event that Tenant is a corporation or entity
other than an individual, any transfer of a majority or controlling interest in
Tenant (whether by stock transfer, merger, asset sale, operation of law or
otherwise) shall be considered an assignment for purposes of this paragraph and
shall require Landlord’s prior written consent. Consent to one assignment or
sublease shall not waive this provision, and all later assignments and subleases
shall likewise be made only upon the prior written consent of Landlord. Tenant
shall reimburse Landlord for its reasonable legal and administrative costs in
reviewing any such proposed assignment or sublease. Subtenants or assignees
shall become liable to Landlord for all obligations of Tenant hereunder, without
relieving Tenant’s liability hereunder and, in the event of any default by
Tenant under this Lease, Landlord may, at its option, but without any obligation
to do so, elect to treat such sublease or assignment as a direct Lease with
Landlord and collect rent directly from the subtenant. In addition, upon any
request by Tenant for Landlord’s consent to an assignment or sublease (other
than with respect to a transfer described in subsection (b) below that does not
require Landlord’s consent), Landlord may elect to terminate this Lease and
recapture all of the Premises (in the event of an assignment request) or the
applicable portion of the Premises (in the event of a subleasing request);
provided, however, if Landlord notifies Tenant that Landlord elects to exercise
this recapture right, Tenant may, within five (5) business days of its receipt
of Landlord’s notice, notify Landlord that Tenant withdraws its request to
sublease or assign, in which case Tenant shall continue to lease all of the
Premises, subject to the terms of this Lease and Landlord’s recapture notice
shall be null and void. If Tenant desires to assign or sublease, Tenant must
provide written notice to Landlord describing the proposed transaction in detail
and providing all documentation (including detailed financial information for
the proposed assignee or subtenant) reasonably necessary to let Landlord
evaluate the proposed transaction. Landlord shall notify Tenant within twenty
(20) days of its receipt of such notice whether Landlord elects to exercise its
recapture right and, if not, whether Landlord consents to the requested
assignment or

 

- 19 -



--------------------------------------------------------------------------------

sublease. If Landlord fails to respond within such twenty (20) day period,
Landlord will be deemed not to have elected to recapture and not to have
consented to the assignment or sublease. If Landlord does consent to any
assignment or sublease request and the assignee or subtenant pays to Tenant an
amount in excess of the Rent due under this Lease (after deducting Tenant’s
reasonable, actual expenses in obtaining such assignment or sublease, amortized
in equal monthly installments over the then remainder of the Term), Tenant shall
pay 50% of such excess to Landlord as and when the monthly payments are received
by Tenant.

(b) Notwithstanding any other provision contained in this Lease to the contrary,
Tenant shall be permitted to assign this Lease or sublease the Premises, in
whole but not in part, without the consent of Landlord but upon not less than
thirty (30) days prior written notice to Landlord, to any (a) entity into which
or with which Tenant merges or consolidates, or (b) transferee which acquires
all or substantially all of the assets or outstanding membership interests,
partnership interests, shares of capital stock or other ownership interests of
Tenant, as long as the entity into or with which Tenant has merged or
consolidated or such transferee, as contemplated in (a) and (b) hereof, succeeds
to all or substantially all of Tenant’s office locations as of the date thereof
and that (w) the tangible net worth of such entity or transferee shall be equal
to the greater of (i) the tangible net worth of Tenant as of the date of this
Lease or (ii) the tangible net worth of Tenant as of the date of the assignment
of this Lease, (x) the credit rating of such entity or transferee shall be equal
to or better than the credit rating of Tenant as of the date of this Lease,
(y) the successor entity, purchaser or transferee shall be obligated, as a
result of such merger, acquisition or consolidation, be legally bound to pay the
Rent and all other rentals and charges hereunder, and to observe and perform all
of the other terms, covenants and provisions of the Lease on the part of Tenant
to be observed or performed, and (z) any such transaction is not entered into as
a subterfuge to avoid the restrictions relating to assignments set forth in this
Lease.

In addition to the foregoing, Tenant shall be permitted to assign or sublease
the Premises, without the consent of Landlord but upon not less than thirty
(30) days prior written notice to Landlord, to an affiliate of Tenant, so long
as such transaction is not entered into as a subterfuge to avoid the
restrictions relating to assignments and sublettings set forth in this Lease and
as long as such transaction would not, in Landlord’s reasonable determination,
cause a violation by Landlord of any obligation of Landlord the CC&R’s. No such
assignment or sublease to an affiliate of Tenant shall relieve Tenant of any of
Tenant’s obligations under this Lease, and Tenant shall remain fully liable for
the faithful and timely payment and performance of all of Tenant’s obligations
and undertakings under this Lease. For the purposes of this section, an
“affiliate” of Tenant shall mean any corporation or other entity which, directly
or indirectly, controls or is controlled by or is under control with Tenant. For
this purpose, “control” shall mean possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
corporation or other entity, whether through the ownership of voting securities
(or other ownership interests) or by contract or otherwise, or to elect a
majority of the directors of a corporation or to independently select the
managing partner of a partnership, or to independently select the managing
member of a limited liability company.

 

- 20 -



--------------------------------------------------------------------------------

26. Default. If Tenant shall default in the payment of Rent herein reserved when
due and fails to cure such default within five (5) business days after written
notice of such default is given to Tenant by Landlord; or if Tenant shall be in
default in performing any of the terms or provisions of this Lease other than
the provisions requiring the payment of Rent, and fails to cure such default
within thirty (30) days after written notice of such default is given to Tenant
by Landlord or, if such default cannot be cured within thirty (30) days, Tenant
shall not be in default if Tenant promptly commences and diligently proceeds the
cure to completion as soon as possible and in all events within ninety
(90) days; or if Tenant is adjudicated a bankrupt; or if a permanent receiver is
appointed for Tenant’s Property and such receiver is not removed within ninety
(90) days after written notice from Landlord to Tenant to obtain such removal;
or if, whether voluntarily or involuntarily, Tenant takes advantage of any
debtor relief proceedings under any present or future law, whereby the Rent or
any part thereof, is, or is proposed to be, reduced or payment thereof deferred;
or if Tenant’s effects should be levied upon or attached and such levy or
attachment is not satisfied or dissolved within forty-five (45) days after
written notice from Landlord to Tenant to obtain satisfaction thereof; or, if
Tenant is an individual, in the event of the death of the individual and the
failure of the executor, administrator or personal representative of the estate
of the deceased individual to have assigned the Lease within three (3) months
after the death to an assignee approved by Landlord; then, and in any of said
events, Landlord, at its option, may exercise any or all of the remedies set
forth in Section 27 below.

27. Remedies. Upon the occurrence of any default set forth in Section 26 above
which is not cured by Tenant within the applicable cure period provided therein,
if any, Landlord may exercise all or any of the following remedies:

(a) terminate this Lease by giving Tenant written notice of termination, in
which event this Lease shall terminate on the date specified in such notice and
all rights of Tenant under this Lease shall expire and terminate as of such
date, Tenant shall remain liable for all obligations under this Lease up to the
date of such termination and Tenant shall surrender the Premises to Landlord on
the date specified in such notice, and if Tenant fails to so surrender, Landlord
shall have the right, without notice, to enter upon and take possession of the
Premises and to expel and remove Tenant and its effects without being liable for
prosecution or any claim of damages therefor;

(b) terminate this Lease as provided in the immediately preceding subsection and
recover from Tenant all damages Landlord may incur by reason of Tenant’s
default, including without limitation, the then present value of (i) the total
Rent which would have been payable hereunder by Tenant for the period beginning
with the day following the date of such termination and ending with the
Expiration Date of the term as originally scheduled hereunder, minus (ii) the
aggregate reasonable rental value of the Premises for the same period (as
determined by a real estate broker licensed in the state where the Building is
located, who has at least ten (10) years experience, immediately prior to the
date in question evaluating commercial office space, taking into account all
relevant factors including, without limitation, the length of the remaining

 

- 21 -



--------------------------------------------------------------------------------

Term, the then current market conditions in the general area, the likelihood of
reletting for a period equal to the remainder of the Term, net effective rates
then being obtained by landlords for similar type space in similar buildings in
the general area, vacancy levels in the general area, current levels of new
construction in the general area and how that would affect vacancy and rental
rates during the period equal to the remainder of the Term and inflation), plus
(iii) the costs of recovering the Premises, and all other expenses incurred by
Landlord due to Tenant’s default, including, without limitation, reasonable
attorneys’ fees, plus (iv) the unpaid Rent earned as of the date of termination,
plus interest, all of which sum shall be immediately due and payable by Tenant
to Landlord;

(c) without terminating this Lease, and without notice to Tenant, Landlord may
in its own name, but as agent for Tenant enter into and take possession of the
Premises and re-let the Premises, or a portion thereof, as agent of Tenant, upon
any terms and conditions as Landlord may deem necessary or desirable (Landlord
shall have no obligation to attempt to re-let the Premises or any part thereof).
Upon any such re-letting, all rentals received by Landlord from such re-letting
shall be applied first to the costs incurred by Landlord in accomplishing any
such re-letting, and thereafter shall be applied to the Rent owed by Tenant to
Landlord during the remainder of the term of this Lease and Tenant shall pay any
deficiency between the remaining Rent due hereunder and the amount received by
such re-letting as and when due hereunder;

(d) allow the Premises to remain unoccupied and collect Rent from Tenant as it
becomes due; or

(e) pursue such other remedies as are available at law or in equity.

28. Destruction or Damage.

(a) Tenant shall promptly notify Landlord of any material damage to the Premises
resulting from fire or any other casualty. If the Building or the Premises are
totally destroyed by storm, fire, earthquake, or other casualty, or damaged to
the extent that, in Landlord’s reasonable opinion, the damage cannot be restored
within two hundred seventy (270) days of the date Landlord provides Tenant
written notice of Landlord’s reasonable estimate of the time necessary to
restore the damage, or if the damage is not covered by standard ISO Causes of
Loss – Special Form property insurance, or if the Landlord’s lender requires
that the insurance proceeds be applied to its loan, Landlord shall have the
right to terminate this Lease effective as of the date of such destruction or
damage by written notice to Tenant on or before thirty (30) days following
Landlord’s notice described in the next sentence and Rent shall be accounted for
as between Landlord and Tenant as of that date. Landlord shall provide Tenant
with notice within sixty (60) days following the date of the damage of the
estimated time needed to restore, whether the loss is covered by Landlord’s
insurance coverage and whether or not Landlord’s lender requires the insurance
proceeds be applied to its loan.

(b) If the Building or the Premises are damaged to the extent that, in
Landlord’s reasonable opinion, the damage cannot be restored within two hundred

 

- 22 -



--------------------------------------------------------------------------------

seventy (270) days of the date Landlord provides Tenant written notice of
Landlord’s reasonable estimate of the time necessary to restore the damage,
Tenant shall have the right to terminate this Lease effective as of the date of
such destruction or damage by written notice to Landlord on or before thirty
(30) days following Landlord’s notice described in the last sentence of
subsection (a) above and Rent shall be accounted for as between Landlord and
Tenant as of that date.

(c) If the Premises are damaged by any such casualty or casualties but Landlord
is not entitled to or does not terminate this Lease as provided in subparagraph
(a) above, and Tenant does not terminate this Lease as provided in subparagraph
(b) above, this Lease shall remain in full force and effect, Landlord shall
notify Tenant in writing within sixty (60) days of the date of the damage that
the damage will be restored (and will include Landlord’s good faith estimate of
the date the restoration will be complete), in which case Rent shall abate as to
any portion of the Premises which is not usable, and Landlord shall restore the
Premises to substantially the same condition as before the damage occurred as
soon as practicable, whereupon full Rent shall recommence.

(d) Notwithstanding anything to the contrary contained herein, Landlord shall
have no obligation to restore any item that is Tenant’s responsibility to insure
under Section 22 hereof, regardless of whether Tenant insures same, undertakes
self insurance with respect to same or fails to maintain insurance with respect
to same; Tenant shall bear the responsibility for prompt restoration of all such
items.

29. Eminent Domain. If the whole of the Building or Premises, or such portion
thereof as will make the Building or Premises unusable in the reasonable
judgment of Landlord for their intended purposes, is condemned or taken by any
legally constituted authority for any public use or purpose, then in either of
said events, Landlord and Tenant may terminate this Lease by written notice to
the other on or before the date that is ten (10) business days following the
effective date of such a condemnation or such a taking, and the Term hereby
granted shall cease from that time when possession thereof is taken by the
condemning authorities, and Rent shall be accounted for as between Landlord and
Tenant as of that date. If a portion of the Building or Premises is so taken,
but not such amount as will make the Building or Premises unusable in the
reasonable judgment of Landlord for the purposes herein leased, or if neither
party elects to terminate this Lease, this Lease shall continue in full force
and effect and the Rent shall be reduced prorata in proportion to the amount of
the Premises so taken, and Landlord shall, to the extent reasonably feasible,
restore the Building and the Premises to substantially its former condition, but
such work shall not include (i) any component of the Building or the Premises
for which Tenant is required to maintain insurance under Section 22 or any
alterations, additions or improvements to the Premises made by Tenant following
the date hereof. Further Landlord shall not be required to spend any amounts for
such work in excess of the amount received by Landlord in connection with such
condemnation. Tenant shall have no right or claim to any part of any award made
to or received by Landlord for such condemnation or taking, and all awards for
such condemnation or taking shall be made solely to Landlord. Tenant shall,
however, have the right to pursue any separate award that does not reduce the
award to which Landlord is entitled.

 

- 23 -



--------------------------------------------------------------------------------

30. Service of Notice. Except as otherwise provided by law, Tenant hereby
appoints as its agent to receive the service of all dispossessory or distraint
proceedings and notices thereunder, the person in charge of or occupying the
Premises at the time of such proceeding or notice; and if no person be in charge
or occupying the Premises, then such service may be made by attaching the same
to the front entrance of the Premises.

31. Mortgagee’s Rights.

(a) Subject to Tenant’s receipt of the SNDA (as hereinafter defined), Tenant
agrees that this Lease shall be subject and subordinate (i) to any existing or
future mortgage, deed to secure debt or other security interest that any owner
of the Property may hereafter, at any time, elect to place on the Property and
to all advances which may be thereafter made, to the full extent of all debts
and charges secured thereby and to all renewals or extensions of any part
thereof; (ii) to any assignment of Landlord’s interest in the leases and rents
from the Building or Property which includes the Lease which any owner of the
Property may hereafter, at any time, elect to place on the Property; and
(iii) to any Uniform Commercial Code Financing Statement covering the personal
property rights of Landlord or any owner of the Property which any owner of the
Property may hereafter, at any time, elect to place on the foregoing personal
property (all of the foregoing instruments set forth in (i), (ii) and
(iii) above being hereafter collectively referred to as “Security Documents”).
Tenant agrees upon request of the holder of any Security Documents (“Holder”) to
hereafter execute any documents which the counsel for Landlord or Holder may
deem necessary to evidence the subordination of the Lease to the Security
Documents. Notwithstanding anything to the contrary contained hereinabove.
Following Tenant’s written request delivered to Landlord, Landlord agrees to use
commercially reasonable efforts to obtain from Holder a document which includes
a non-disturbance agreement in the form customarily used by institutional
lenders or on terms otherwise acceptable to Tenant and Holder (the “SNDA”).

(b) In the event of a foreclosure pursuant to any Security Documents, Tenant
shall thereafter remain bound pursuant to the terms of this Lease as if a new
and identical Lease between the purchaser at such foreclosure (“Purchaser”), as
landlord, and Tenant, as tenant, had been entered into for the remainder of the
Term hereof and Tenant shall attorn to the Purchaser upon such foreclosure sale
and shall recognize such Purchaser as the Landlord under the Lease. Such
attornment shall be effective and self-operative without the execution of any
further instrument on the part of any of the parties hereto. Tenant agrees,
however, to execute and deliver at any time and from time to time, upon the
request of Landlord or of Holder, any instrument or certificate that may be
necessary or appropriate in any such foreclosure proceeding or otherwise to
evidence such attornment.

(c) If the Holder of any Security Document or the Purchaser upon the foreclosure
of any of the Security Documents shall succeed to the interest of Landlord

 

- 24 -



--------------------------------------------------------------------------------

under the Lease, such Holder or Purchaser shall have the same remedies, by
entry, action or otherwise for the non-performance of any agreement contained in
the Lease, for the recovery of Rent or for any other default or event of default
hereunder that Landlord had or would have had if any such Holder or Purchaser
had not succeeded to the interest of Landlord. Any such Holder or Purchaser
which succeeds to the interest of Landlord hereunder, shall not be (a) liable
for any act or omission of any prior Landlord (including Landlord); or
(b) subject to any offsets or defenses which Tenant might have against any prior
Landlord (including Landlord); or (c) bound by any Rent which Tenant might have
paid for more than the current month to any prior Landlord (including Landlord);
or (d) bound by any amendment or modification of the Lease made without its
consent.

(d) Tenant hereby acknowledges that if the interest of Landlord hereunder is
covered by an assignment of Landlord’s interest in Lease, Tenant shall pay all
Rent due and payable under the Lease directly to the Holder of the assignment of
Landlord’s interest in Lease upon notification of the exercise of the rights
thereunder by the Holder thereof.

(e) Notwithstanding anything to the contrary set forth in this Section 31, the
Holder of any Security Documents shall have the right, at any time, to elect to
make this Lease superior and prior to its Security Document. No documentation,
other than written notice to Tenant, shall be required to evidence that the
Lease has been made superior and prior to such Security Documents, but Tenant
hereby agrees to execute any documents reasonably requested by Landlord or
Holder to acknowledge that the Lease has been made superior and prior to the
Security Documents.

32. Tenant’s Estoppel. Tenant shall, from time to time, upon not less than ten
(10) days prior written request by Landlord, execute, acknowledge and deliver to
Landlord a written statement certifying that this Lease is unmodified and in
full force and effect (or, if there have been modifications, that the same is in
full force and effect as modified and stating the modifications), the dates to
which the Rent has been paid, that Tenant is not in default hereunder and has no
offsets or defenses against Landlord under this Lease, whether or not to the
best of Tenant’s knowledge Landlord is in default hereunder (and if so,
specifying the nature of the default), and other matters reasonably requested by
Landlord concerning the status of the Lease and the Premises, it being intended
that any such statement delivered pursuant to this paragraph may be relied upon
by a prospective purchaser of Landlord’s interest or by a mortgagee of
Landlord’s interest or assignee of any security deed upon Landlord’s interest in
the Premises.

33. Attorney’s Fees. If Landlord exercises any of the remedies provided to
Landlord under this Lease as a result of Tenant’s failure to comply with its
obligations, or if Landlord brings any action to enforce its rights under this
Lease, Tenant shall be obligated to reimburse Landlord, on demand, for all costs
and expenses, including reasonable attorneys’ fees and court costs, incurred in
connection therewith.

34. Parking. Tenant shall be entitled to use all parking spaces in the parking
facilities located on the Property. All parking spaces provided to Tenant shall
be

 

- 25 -



--------------------------------------------------------------------------------

unreserved and are to be used by Tenant, its employees and invitees in common
with Landlord and its agents, representatives, invitees and contractors to the
extent consistent with Landlord’s rights and obligations under this Lease.
Subject to Tenant’s reasonable approval (unless Landlord is directed to do any
of the following by any party having jurisdiction over the Property, in which
event Tenant’s approval shall not be required), Landlord reserves the right to
build improvements upon, reduce the size of, relocate, reconfigure, eliminate,
and/or make alterations or additions to such parking facilities at any time. The
use of the parking spaces is provided by Landlord to Tenant without additional
charge.

35. Storage. If Landlord makes available to Tenant any storage space outside the
Premises, anything stored therein shall be wholly at the risk of Tenant, and
Landlord shall have no responsibility or liability for the items stored therein.

36. Waste Disposal.

(a) All normal trash and waste (i.e., waste that does not require special
handling pursuant to subparagraph (b) below) shall be disposed of through the
janitorial service.

(b) Tenant shall be responsible for the removal and disposal of any waste deemed
by any governmental authority having jurisdiction over the matter to be
hazardous or infectious waste or waste requiring special handling, such removal
and disposal to be in accordance with any and all applicable governmental rules,
regulations, codes, orders or requirements. Tenant agrees to separate and mark
appropriately all waste to be removed and disposed of through the janitorial
service pursuant to (a) above and hazardous, infectious or special waste to be
removed and disposed of by Tenant pursuant to this subparagraph (b). Tenant
hereby indemnifies and holds harmless Landlord from and against any loss,
claims, demands, damage or injury Landlord may suffer or sustain as a result of
Tenant’s failure to comply with the provisions of this subparagraph (b).

37. Surrender of Premises. Whenever under the terms hereof Landlord is entitled
to possession of the Premises, Tenant at once shall surrender the Premises and
the keys thereto to Landlord in the same condition as on the Commencement Date
hereof, natural wear and tear only excepted, and Tenant shall remove all of its
personalty therefrom and shall, if directed to do so by Landlord, remove all
improvements (including cabling) and restore the Premises to its original
condition prior to the construction of any improvements which have been made
therein by or on behalf of Tenant, including any improvements made prior to the
Commencement Date. Landlord may forthwith re-enter the Premises and repossess
itself thereof and remove all persons and effects therefrom, using such force as
may be necessary without being guilty of forcible entry, detainer, trespass or
other tort. Tenant’s obligation to observe or perform these covenants shall
survive the expiration or other termination of the Term of this Lease. If the
last day of the Term of this Lease or any renewal falls on Sunday or a legal
holiday, this Lease shall expire on the business day immediately preceding.

 

- 26 -



--------------------------------------------------------------------------------

38. Cleaning Premises. Upon vacating the Premises, Tenant agrees to return the
Premises to Landlord broom clean and in the same condition when Tenant’s
possession commenced, natural wear and tear excepted, regardless of whether any
Security Deposit (as defined in Section 44 below) has been forfeited.

39. No Estate In Land. This contract shall create the relationship of landlord
and tenant between Landlord and Tenant; no estate shall pass out of Landlord;
Tenant has only a usufruct, not subject to levy or sale, and not assignable by
Tenant except with Landlord’s consent.

40. Cumulative Rights. All rights, powers and privileges conferred hereunder
upon the parties hereto shall be cumulative but not restrictive to those given
by law.

41. Paragraph Titles; Severability. The paragraph titles used herein are not to
be considered a substantive part of this Lease, but merely descriptive aids to
identify the paragraph to which they refer. Use of the masculine gender includes
the feminine and neuter, and vice versa, where necessary to impart contextual
continuity. If any paragraph or provision herein is held invalid by a court of
competent jurisdiction, all other paragraphs or severable provisions of this
Lease shall not be affected thereby, but shall remain in full force and effect.

42. Damage or Theft of Personal Property. All personal property brought into the
Premises shall be at the risk of the Tenant only and Landlord shall not be
liable for theft thereof or any damage thereto occasioned by any acts of
co-tenants, or other occupants of the Building, or any other person, except,
with respect to damage to the Premises, as may be occasioned by the negligent or
willful act of the Landlord, its employees and agents.

43. Holding Over. In the event Tenant remains in possession of the Premises
after the expiration of the Term hereof, or of any renewal term, with Landlord’s
written consent, Tenant shall be a tenant at will and such tenancy shall be
subject to all the provisions hereof, except that the monthly rental shall be at
the higher of 150% of the monthly Base Rent payable hereunder upon such
expiration of the Term hereof, or of any renewal term as the same would be
adjusted pursuant to the provisions of Section 4 hereof, or 150% of the then
current fair market rental value of the Premises. In the event Tenant remains in
possession of the Premises after the expiration of the Term hereof, or any
renewal term, without Landlord’s written consent, Tenant shall be a tenant at
sufferance and may be evicted by Landlord without any notice, but Tenant shall
be obligated to pay rent for such period that Tenant holds over without written
consent at the same rate provided in the previous sentence. In addition, Tenant
shall also be liable for any and all other damages Landlord suffers as a result
of such holdover in the event that Tenant fails to surrender the Premises to
Landlord within thirty (30) days after the expiration of the Term and Landlord
has notified Tenant that Landlord intends to lease the Premises to a replacement
tenant. There shall be no renewal of this Lease by operation of law or
otherwise. Nothing in this Section shall be construed as a consent by Landlord
for any holding over by Tenant after the expiration of the Term hereof, or any
renewal term.

 

- 27 -



--------------------------------------------------------------------------------

44. Security Deposit. Tenant shall pay Landlord the sum of Zero 00/100 Dollars
($0.00) (hereinafter referred to as “Security Deposit”) as evidence of good
faith on the part of Tenant in the fulfillment of the terms of this Lease, which
shall be held by the Landlord during the Term of this Lease, or any renewal
thereof. Under no circumstances will Tenant be entitled to any interest on the
Security Deposit. The Security Deposit may be used by Landlord, at its
discretion, to apply to any amount owing to Landlord hereunder, or to pay the
expenses of repairing any damage to the Premises, except natural wear and tear
occurring from normal use of the Premises, which exists on the day Tenant
vacates the Premises, but this right shall not be construed to limit Landlord’s
right to recover additional sums from Tenant for damages to the Premises.
Following any such application of the Security Deposit, Tenant shall pay to
Landlord on demand, in immediately available funds, the amount so applied in
order to restore the Security Deposit to its original amount. In addition to any
other rights available to Landlord hereunder, the Security Deposit shall be
forfeited in any event if Tenant fails to occupy the Premises as Tenant for the
full original term of this Lease, or if this Lease should for any reason
whatsoever be terminated prior to the normal Expiration Date of the original
term, or of any renewal thereof. If there are no payments to be made from the
Security Deposit as set out in this paragraph, or if there is any balance of the
Security Deposit remaining after all payments have been made, the Security
Deposit, or such balance thereof remaining, will be refunded to the Tenant
within thirty (30) days after fulfillment by Tenant of all obligations
hereunder. In no event shall Tenant be entitled to apply the Security Deposit to
any Rent due hereunder. In the event of an act of bankruptcy by or insolvency of
Tenant, or the appointment of a receiver for Tenant or a general assignment for
the benefit of Tenant’s creditors, then the Security Deposit shall be deemed
immediately assigned to Landlord. The right to retain the Security Deposit shall
be in addition and not alternative to Landlord’s other remedies under this Lease
or as may be provided by law and shall not be affected by summary proceedings or
other proceedings to recover possession of the Premises. Upon sale or conveyance
of the Building, Landlord may transfer or assign the Security Deposit to any new
owner of the Premises, and upon such transfer all liability of Landlord for the
Security Deposit shall terminate. Landlord shall be entitled to commingle the
Security Deposit with its other funds.

45. Tenant Finishes. The Work Letter attached hereto as Exhibit “B” is hereby
made a part of this Lease, and its provisions shall control in the event of a
conflict with the provisions contained in this Lease.

46. Rules and Regulations. The rules and regulations in regard to the Building,
annexed hereto, and all reasonable rules and regulations which Landlord may
hereafter, from time to time, adopt and promulgate, for the government and
management of said Building, are hereby made a part of this Lease and shall,
during the said term, be observed and performed by Tenant, his agents, employees
and invitees, provided that Landlord shall not enforce such rules
discriminatorily against Tenant.

 

- 28 -



--------------------------------------------------------------------------------

47. Quiet Enjoyment. Tenant, upon payment in full of the required Rent and full
performance of the terms, conditions, covenants and agreements contained in this
Lease, shall peaceably and quietly have, hold and enjoy the Premises during the
term hereof. Landlord shall not be responsible for the acts or omissions of
Tenant or other third party that may interfere with Tenant’s use and enjoyment
of the Premises.

48. Entire Agreement. This Lease contains the entire agreement of the parties
and no representations, inducements, promises or agreements, oral or otherwise,
between the parties not embodied herein shall be of any force or effect.

49. Limitation of Liability. Landlord’s obligations and liability with respect
to this Lease shall be limited solely to Landlord’s interest in the Building, as
such interest is constituted from time to time, and neither Landlord nor any
partner of Landlord, or any officer, director, shareholder, or partner of any
partner of Landlord, shall have any personal liability whatsoever with respect
to this Lease. No owner of the Property, whether or not named herein, shall have
liability hereunder after it ceases to hold title to the Property.

50. Submission of Agreement. Submission of this Lease to Tenant for signature
does not constitute a reservation of space or an option to acquire a right of
entry. This Lease is not binding or effective until execution by and delivery to
both Landlord and Tenant.

51. Authority. If Tenant executes this Lease as a corporation, limited
partnership, limited liability company or any other type of entity, each of the
persons executing this Lease on behalf of Tenant does hereby personally
represent and warrant that Tenant is a duly organized and validly existing
corporation, limited partnership, limited liability company or other type of
entity, that Tenant is qualified to do business in the state where the Building
is located, that Tenant has full right, power and authority to enter into this
Lease, and that each person signing on behalf of Tenant is authorized to do so.
In the event any such representation and warranty is false, all persons who
execute this Lease shall be individually, jointly and severally, liable as
Tenant. Upon Landlord’s request, Tenant shall provide Landlord with evidence
reasonably satisfactory to Landlord confirming the foregoing representations and
warranties.

52. Intentionally Omitted.

53. Broker Disclosure. Fuller & Company, a real estate broker licensed in the
State of Colorado, has acted as agent for Landlord in this transaction and is to
be paid a commission by Landlord pursuant to a separate agreement. Commercial
Property Services and Bitzer Real Estate Services, a real estate broker licensed
in the State of Colorado, have acted as agent for Tenant in this transaction and
are to be paid a commission by Landlord pursuant to a separate agreement.
Landlord represents that it

 

- 29 -



--------------------------------------------------------------------------------

has dealt with no other broker other than the broker(s) identified herein.
Landlord agrees that, if any other broker makes a claim for a commission based
upon the actions of Landlord, Landlord shall indemnify, defend and hold Tenant
harmless from any such claim. Tenant represents that it has dealt with no broker
other than the broker(s) identified herein. Tenant agrees that, if any other
broker makes a claim for a commission based upon the actions of Tenant, Tenant
shall indemnify, defend and hold Landlord harmless from any such claim. Tenant
will cause its broker to execute a customary lien waiver, adequate under the law
of the state where the Project is located, to extinguish any lien claims such
broker may have in connection with this Lease.

54. Notices. Any notice which is required or permitted to be given by either
party under this Lease shall be in writing and must be given only by certified
mail, return receipt requested, by hand delivery or by nationally recognized
overnight courier service at the addresses set forth below. Any such notice
shall be deemed given on the date sent or deposited for delivery in accordance
with one of the permitted methods described above. The time period for
responding to any such notice shall begin on the date the notice is actually
received, but refusal to accept delivery or inability to accomplish delivery
because the party can no longer be found at the then current notice address,
shall be deemed receipt. Either party may change its notice address by notice to
the other party in accordance with the terms of this Section 54. The following
are the initial notice addresses for each party:

 

Landlord’s Notice Address:

   Fund VIII and Fund IX Joint Venture    c/o Wells Real Estate Funds    6200
The Corners Parkway, Suite 250    Norcross, Georgia 30092-2295    Attention:
Asset Manager, Western Region

With a copy to:

   Wells Capital, Inc.    6200 The Corners Parkway, Suite 250    Norcross,
Georgia 30092-2295    Attention: General Manager

Tenant’s Notice Address:

   Flextronics International USA, Inc.    2090 Fortune Drive    San Jose,
California 95131    Attention: Timothy Stewart

With a copy to:

   Mark S. LaConte, Esq.    Robins, Kaplan, Miller & Ciresi L.L.P.    800
Boylston St.    Boston, MA 02199

55. Force Majeure. In the event of a strike, lockout, labor trouble, civil
commotion, an act of God, or any other event beyond Landlord’s control (a “force
majeure event”) which results in the Landlord being unable to timely perform its

 

- 30 -



--------------------------------------------------------------------------------

obligations hereunder so long as Landlord diligently proceeds to perform such
obligations after the end of the force majeure event, Landlord shall not be in
breach hereunder, this Lease shall not terminate, and Tenant’s obligation to pay
any Base Rent, additional rent, or any other charges and sums due and payable
shall not be excused.

56. Financial Statements. Upon Landlord’s written request therefor, which shall
be given no more than once per year, Tenant shall forward to Landlord Tenant’s
audited, certified financial statements for the fiscal year then ended (which
shall include balance sheet, income statement, and cashflow statement with
accompanying notes and Management’s discussion). Such statements shall be
prepared in accordance with generally accepted accounting principles. Landlord
agrees that if and, as long as, Tenant is a “Reporting Company” under the
Securities Act of 1934, Tenant shall not be required to provide such financial
statements to Landlord. In addition, Tenant shall not be required to provide
financial statements to Landlord if Tenant’s ultimate parent company is a
Reporting Company.

57. Special Stipulations. The Special Stipulations, if conflicting, if any,
attached hereto as Exhibit “D” are modifications to the terms of this Lease and
such Special Stipulation shall control in the event of any conflict with the
other provisions of this Lease or any exhibits hereto.

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

- 31 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties herein have hereunto set their hands and seals,
the day and year first above written.

 

LANDLORD:

FUND VIII and FUND IX JOINT VENTURE,

a Georgia Joint Venture

 

WELLS REAL ESTATE FUND VIII, L.P.

a Georgia Limited Partnership

    By:   Wells Partners, L.P.     a Georgia limited partnership, as general
partner     By:   Wells Capital, Inc.     a Georgia corporation, as general
partner     By:  

 

    Name:  

 

    Title:  

 

  WELLS REAL ESTATE FUND IX, L.P. a Georgia Limited Partnership     By:   Wells
Partners, L.P.     a Georgia limited partnership, as general partner     By:  
Wells Capital, Inc.     a Georgia corporation, as general partner     By:  

 

    Name:  

 

    Title:  

 

 

TENANT:

FLEXTRONICS INTERNATIONAL USA, INC.

By:

 

 

Name:

 

 

Title:

 

 

 

(CORPORATE SEAL)

 

- 32 -



--------------------------------------------------------------------------------

RULES AND REGULATIONS

1. The sidewalks, entry passages, corridors, halls, elevators and stairways
shall not be obstructed by Tenant or used by Tenant for any purpose other than
those of ingress and egress. The floors, skylights and windows that reflect or
admit light into any place in said building shall not be covered or obstructed
by Tenant. The toilets, drains and other water apparatus shall not be used for
any other purpose than those for which they were constructed and no sweepings,
rubbish or other obstructing substances shall be thrown therein.

2. No advertisement or other notice shall be inscribed, painted or affixed on
any part of the outside or inside of the Building, except upon the doors, and of
such order, size and style, and at such places, as shall be approved and
designated by Landlord.

3. Tenant shall not do nor permit to be done in the Premises, or bring or keep
anything therein, which shall in any way increase the rate of insurance carried
by Landlord on the Building, or on the Property, or obstruct or interfere with
the rights of other parties or violate any applicable laws, codes or
regulations. Tenants, its agents, employees and invitees shall maintain order in
the Premises and the Building and shall not make or permit any improper noise in
the Premises or the Building. Nothing shall be thrown by Tenant, its agents,
employees or invitees, out of the windows or doors, or down the passages or
skylights of the Building. No rooms shall be occupied or used as sleeping or
lodging apartments at any time. No part of the Building shall be used or in any
way appropriated for gambling, immoral or other unlawful practices, and no
intoxicating liquor or liquors shall be sold in the Building.

4. No animals, birds, bicycles or other vehicles shall be allowed in the
offices, halls, corridors, elevators or elsewhere in the Building, without the
approval of Landlord.

5. All glass, locks and trimmings in or upon the doors and windows of the
Building shall be kept whole and, when any part thereof shall be broken, the
same shall be immediately replaced or repaired by Tenant (subject to Tenant’s
compliance with Section 12 of the Lease) and put in order under the direction
and to the satisfaction of Landlord, or its agents, and shall be kept whole and
in good repair. Tenants shall not injure, overload, or deface the Building, the
woodwork or the walls of the Premises, nor carry on upon the Premises any
noxious, noisy or offensive business.

6. Except as installed as part of the Work or in compliance with the terms of
the Lease, including without limitation, Section 12 of the Lease, no additional
security systems, access systems, locks or latches shall be put upon any door
without the written consent of Landlord. Landlord shall be given the ability to
bypass all such systems, locks and latches. Tenant, at the termination of their
Lease, shall return to Landlord all card keys to doors in the Building.

 

- 33 -



--------------------------------------------------------------------------------

7. Landlord in all cases retains the power to prescribe the weight and position
of iron safes or other heavy articles. The use of burning fluid, camphene,
benzine, kerosene or anything except gas or electricity, for lighting the
Premises, is prohibited. No offensive gases or liquids will be permitted.

8. Except as installed as part of the Work or in compliance with the terms of
the Lease, including without limitation, Section 12 of the Lease, no blinds,
coverings or drapes over the windows shall be installed without Landlord’s
consent. No awnings shall be placed on the Building.

9. Except as installed as part of the Work or in compliance with the terms of
the Lease, including without limitation, Section 12 of the Lease, all wiring and
cabling work shall be done only by contractors approved in advance by Landlord
and Landlord shall have the right to have all such work supervised by Building
engineering/maintenance personnel.

10. No smoking shall be permitted in any portion of the interior of the Building
(including the Premises). Tenants shall not install equipment that causes
electrical consumption at any time to exceed the capacity of the existing
feeders, risers, or wiring.

 

- 34 -



--------------------------------------------------------------------------------

EXHIBIT “A”

PROPERTY

A portion of Lot 1 Final Plat Interlocken, Filing #2 Consisting of approximately
4.6 Acres Known as 305 Interlocken Parkway Interlocken Advanced Technology
Environment Broomfield, Colorado

 

- 35 -



--------------------------------------------------------------------------------

EXHIBIT “B”

(WORK LETTER)

LANDLORD’S CONSTRUCTION

 

1. Plans and Specifications. Landlord, shall cause to be prepared by Landlord’s
architect and/or Landlord’s engineer the following, to the extent required or
reasonably necessary as determined by Landlord:

 

  (a) Schematic partition plans and layout based on Tenant’s requirements.

 

  (b) Architectural drawings and specifications for Tenant’s partition layout,
reflected ceiling and other installations for the work to be done by Landlord
under Paragraph 3 hereof, which shall be prepared by the architect noted above.

 

  (c) Construction drawings and specifications where necessary for installation
of heating and air conditioning, electrical, plumbing, fire protection and
security systems and other drawings necessary to define the scope of work to be
done by Landlord under Paragraph 3 hereof, which shall be prepared by Landlord’s
engineer.

 

  (d) Any subsequent modifications to the drawings and specifications requested
by Tenant which are consistent with and conform to the Pricing Plan (as defined
below).

All such working drawings plans and/or specifications are expressly subject to
Landlord’s approval and shall conform to the pricing plan, which plan has been
approved by Landlord and Tenant and attached hereto as, or is otherwise
described in, Schedule B-1 (said approved pricing plan is herein referred to as
the “Pricing Plan”). Such working drawings, plans and/or specifications as shall
have been approved by Landlord and Tenant, together with any modifications
thereto which have been approved for construction by Landlord and Tenant, are
herein referred to as the “Plans”, and the scope of work described and shown in
the approved Plans is herein referred to as the “Work”. Landlord shall cause
proposed plans to be prepared based on the Pricing Plan, and shall submit the
proposed plans to Tenant for approval. Tenant shall provide any comments to
Landlord on the proposed plans within five (5) business days after Landlord’s
delivery of the proposed plans to Tenant, and Tenant shall provide any comments
to Landlord on any revised plans within five (5) days after Landlord’s delivery
of any revised plans to Tenant; Tenant’s comments on such proposed plans shall
be limited to requests to correct items in the proposed plans which are
materially inconsistent with the Pricing Plan. Landlord and Tenant shall each
use their respective diligent, good faith efforts to cause the final Plans to be
approved for construction on or before November 15, 2005. Tenant shall accept
possession of

 

- 36 -



--------------------------------------------------------------------------------

the Premises when Landlord’s construction, as provided in Paragraph 3 hereof, is
substantially completed and Landlord shall use reasonable efforts to cause the
completion of any punchlist items within thirty (30) days. In the event of any
dispute as to when the Premises is substantially complete (as that term is used
in Section 2 of the Lease), the determination of Landlord’s architect shall be
final and binding upon the parties.

 

2. Base Building Condition. The Premises have previously been improved for
occupancy by another tenant and are delivered to Tenant in their “as is”
condition as of the date of this Lease. Tenant acknowledges and agrees that,
except as expressly set forth herein, including Landlord’s covenant to perform
the Work described in Paragraph 1 hereof, neither Landlord nor its
representatives have made any representations, warranties or inducements to
Tenant with respect to the current condition of the Premises or the improvements
therein.

 

3. Leasehold Improvements. Landlord agrees, at Landlord’s cost and expense, to
cause the Work described in the final Plans approved for construction to be
constructed and installed in the Premises in substantial accordance with said
Plans.

 

4. Approval of Subcontractors; Cost Estimate. Landlord reserves the right to
restrict the list of subcontractors who may carry out work related to critical
Building systems. This work includes the following:

 

  •   HVAC/mechanical

 

  •   Electrical

 

  •   Plumbing

 

  •   Fire Protection

 

  •   Fire Alarm

 

  •   Test & Balance

 

  •   Roofing

 

  •   Curtain wall

 

  •   Structural steel

 

5. Tenant’s Additional Work. If Tenant desires any changes in the Work after
having approved said Plans for construction (“Tenant’s Additional Work”), Tenant
shall be required to sign such change orders as may be submitted by Landlord to
Tenant to evidence any such change desired by Tenant, prior to the commencement
of work incorporating the relevant change order. Upon written request of
Landlord, the Tenant shall be required to deliver to Landlord the cost, if any,
resulting from such change order. Tenant shall be responsible for any and all
costs associated with Tenant’s Additional Work, including a fee for program
management, payable to a construction manager designated by Landlord, in an
amount equal to five percent (5%) of the cost of Tenant’s Additional Work.

 

- 37 -



--------------------------------------------------------------------------------

6. Costs of Delays. If (a) Tenant shall fail to approve the Plans in accordance
with Paragraph 1 hereof, or (b) Landlord shall be delayed in substantially
completing Landlord’s construction as a result of:

 

  (i) Tenant’s request for materials, finishes or installations other than
Landlord’s standard; or

 

  (ii) Tenant’s failure to approve cost estimates; or

 

  (iii) Tenant’s changes in said plans or specifications or requests for
Tenant’s Additional Work (including additional change order work); or

 

  (iv) The performance of work by a person, firm or corporation employed by
Tenant and delays in the completion of said work by said person, firm or
corporation;

(a “Tenant Delay”) then Tenant agrees to pay to Landlord, in addition to any sum
due under Paragraph 5 above, a sum equal to any additional cost to Landlord in
completing Landlord’s construction resulting from any of the foregoing failures,
acts or omissions of Tenant. Any such sums may be collected by Landlord as
Additional Rent from time to time, upon demand, and in default of payment
thereof, Landlord shall (in addition to all other remedies) have the same rights
as in the event of default of payment of Base Rent. In addition, if as a result
of Tenant Delay, Landlord is delayed in the commencement or completion of the
Work, the Premises shall be deemed to be substantially complete on the date the
Work in the Premises would have been substantially completed but for such Tenant
Delay.

 

7. Alterations by Tenant. Tenant shall not make any alterations, additions or
improvements in or to the Premises without Landlord’s prior written consent,
which consent shall not be unreasonably withheld. Tenant shall not make any
alterations, additions or improvements to any common areas without Landlord’s
prior written consent, which consent may be granted or withheld in Landlord’s
sole discretion. Except for construction as provided in Paragraph 3 hereof, the
Premises are delivered to Tenant “as is” without any warranty or representation
whatsoever. Any alterations, additions or improvements requested by Tenant and
approved by Landlord shall be performed (i) by Landlord’s contractor or another
contractor approved by Landlord, (ii) in a good and workmanlike manner, and
(iii) in accordance with all applicable codes, laws, ordinances, rules and
regulations of governmental authorities having jurisdiction over the Premises.

 

8.

Approvals by Landlord. Any approval by Landlord of or consent by Landlord to any
plans, specifications or other items to be submitted to and/or reviewed by
Landlord pursuant to this Lease shall be deemed to be strictly limited to an

 

- 38 -



--------------------------------------------------------------------------------

acknowledgment of approval or consent by Landlord thereto and, whether or not
the work is performed by Landlord or by Tenant’s contractor, such approval or
consent shall not constitute the assumption by Landlord of any responsibility
for the accuracy, sufficiency or feasibility of any plans, specifications or
other such items and shall not imply any acknowledgment, representation or
warranty by Landlord that the design is safe, feasible, structurally sound or
will comply with any legal or governmental requirements, and Tenant shall be
responsible for all of the same.

 

9.

Telecommunications Services. Tenant shall be solely responsible at Tenant’s
expense for making arrangements for any and all voice, data and other
telecommunications services (the “Telecommunications Services”) to be furnished
to the Premises by a third party provider (“Provider”); provided, however,
(i) any such Provider selected by Tenant must first be approved in writing by
Landlord, which approval shall not be unreasonably withheld or delayed, and when
considering any such request for approval of a Provider, Landlord shall be
entitled to take into account all factors relevant to such determination,
including the financial capability, reputation and quality of such Provider,
(ii) such Provider shall be required to maintain workers’ compensation insurance
as required by applicable law which coverage shall include a waiver of
subrogation in favor of Landlord, (iii) such Provider shall maintain commercial
general liability insurance in an amount not less than $1,000,000 per occurrence
with an annual aggregate limit of not less than $3,000,000 insuring against
bodily injury and property damage caused by activities of the Provider or its
agents, contractors or employees in connection with the installation,
maintenance, repair and replacement of equipment, conduits, wires and other
telecommunications facilities within the Project, and naming Landlord as an
additional insured, (iv) Tenant shall obtain certificates of insurance from the
Provider evidencing the required insurance coverage and (v) access by the
Provider to the Project and use of the Building’s equipment rooms and risers by
the Provider and the installation, operation and maintenance by the Provider of
such telecommunications facilities shall be governed by the terms of Landlord’s
standard communications site access agreement (“Communications Site Access
Agreement”) which must be executed by the Provider and Landlord prior to the
Provider’s entry upon the Project. It is understood and agreed that the
Communications Site Access Agreement requires, among other things, that all
cabling and other telecommunications equipment be located only in areas approved
by Landlord, to be tagged for identification and, upon Landlord’s request, shall
be removed following the expiration or earlier termination of the Lease. Tenant
shall not extend Telecommunications Services to, or otherwise make its
telecommunications facilities available to, other tenants or occupants of the
Project without Landlord’s prior written consent. Tenant acknowledges that
Provider’s failure to comply with its obligations under the Communications Site
Access Agreement between Provider and Landlord may result in the termination of
such agreement which will necessitate Tenant making arrangements for
Telecommunications Services to be furnished to the Premises by another Provider
in accordance with this Paragraph 9; provided, however,

 

- 39 -



--------------------------------------------------------------------------------

Landlord agrees that Landlord will not terminate the Communications Site Access
Agreement with the Provider furnishing Telecommunications Services to the
Premises as a result of the default by the Provider thereunder unless Landlord
has provided written notice to Tenant of the Provider’s default under such
agreement at least ten (10) days prior to the termination by Landlord of such
agreement, and Landlord shall not require such Provider to remove its equipment,
wires and cables from the Project for a period of thirty (30) days after the
date of termination of such agreement so as to provide Tenant with sufficient
time to arrange for Telecommunications Services to be furnished to the Premises
by another Provider. Landlord shall not be liable to Tenant for, and Tenant does
hereby release Landlord and Landlord’s officers, directors, partners, members,
employees, agents and contractors (collectively, the “Landlord Parties”) from,
any claims, losses, costs, expenses and damages of any kind whatsoever, whether
actual, consequential, direct or indirect, arising from or caused by any
interruption or cessation of Telecommunications Services to or within the
Premises and the Project, regardless of the cause of such interruption or
cessation, and no such interruption or cessation shall work an abatement of Rent
under this Lease. Tenant acknowledges that Tenant may elect to obtain and
maintain business interruption insurance to cover any risk of loss or damage
caused by any interruption or cessation of Telecommunications Services to or
within the Premises and the Project, and Tenant agrees that if Tenant shall
elect to obtain business interruption insurance covering any such loss or
damage, Tenant shall cause its insurer to waive all rights of subrogation
against Landlord as provided in Section 22 of the Lease. As between Tenant and
the Landlord Parties, Tenant shall bear the sole risk of loss or damage caused
by any interruption or cessation of Telecommunications Services to or within the
Premises and the Project.

[SCHEDULE B-1 ATTACHED]

 

- 40 -



--------------------------------------------------------------------------------

EXHIBIT “C”

ACKNOWLEDGMENT , ACCEPTANCE AND AMENDMENT

Tenant hereby acknowledges that the Premises demised pursuant to the Lease to
which this Exhibit “C is attached (the “Lease”), and all tenant finish items to
be completed by the Landlord, or Landlord’s contractors, have been
satisfactorily completed in every respect, except for the punchlist items set
forth below, and Tenant hereby accepts said Premises as substantially complete
and ready for the uses intended as set forth in the Lease. Landlord shall use
reasonable efforts to cause the completion of the punchlist items, if any,
within thirty (30) days. Possession of the Premises is hereby delivered to
Tenant, and any damages to walls, ceilings, floors or existing work, except for
any damages caused by Landlord or Landlord’s contractors in completing any
punchlist items, shall be the sole responsibility of Tenant.

If any improvements or tenant finishes are to be constructed or installed by
Tenant or Tenant’s contractors, as previously approved by Landlord, Tenant
hereby agrees to indemnify and hold harmless Landlord from and against any
claims, demands, loss or damage Landlord may suffer or sustain as a result of
such work by Tenant or Tenant’s contractors, including, without limitation, any
claim of lien which may be filed against the Premises or Landlord’s Property as
a result of such work by Tenant’s contractors or representatives. In the event
any such claim of lien is filed against Landlord’s Property by any contractor,
laborer or materialman performing work on the Premises at Tenant’s direction,
Tenant agrees to cause such lien to be discharged, by payment of the claim or
bond, within ten (10) days of receipt of demand by Landlord.

Tenant and Landlord hereby further acknowledge and agree as follows:

1. The Commencement Date (as defined in the Lease) is                     , 20
     and the Expiration Date (as defined in the Lease) is                     ,
20    .

2. Rent under the Lease will commence as of                                 .

3. Tenant intends to occupy the Premises on                                 .

 

- 41 -



--------------------------------------------------------------------------------

4. The following punch list items are all that remain to be completed by
Landlord or Landlord’s contractor:

5. This Acknowledgment, Acceptance and Amendment, when executed by Landlord and
Tenant, shall be attached to and shall become a part of the Lease. If any
provision contained herein conflicts with any provision of the Lease, the
provisions hereof shall supersede and control, and the Lease shall be deemed
modified and amended to conform with the provisions hereof.

6. The Premises contains                          square feet of Rentable Floor
Area.

7. Other agreements or modifications:

IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands and seals,
this          day of                      , 200  .

 

TENANT: FLEXTRONICS INTERNATIONAL USA, INC. By:  

 

Name:  

 

Title:  

 

(CORPORATE SEAL)

 

- 42 -



--------------------------------------------------------------------------------

LANDLORD:

FUND VIII and FUND IX JOINT VENTURE,

a Georgia Joint Venture

 

WELLS REAL ESTATE FUND VIII, L.P.

a Georgia Limited Partnership

    By:   Wells Partners, L.P.     a Georgia limited partnership, as general
partner     By:   Wells Capital, Inc.     a Georgia corporation, as general
partner    

By:

 

 

 

   

Name:

 

 

 

   

Title:

 

 

 

  WELLS REAL ESTATE FUND IX, L.P. a Georgia Limited Partnership     By:   Wells
Partners, L.P.     a Georgia limited partnership, as general partner     By:  
Wells Capital, Inc.     a Georgia corporation, as general partner    

By:

 

 

 

   

Name:

 

 

 

   

Title:

 

 

 

 

- 43 -



--------------------------------------------------------------------------------

EXHIBIT “D”

SPECIAL STIPULATIONS

1. Excused Rent. Provided Tenant is not then in default under this Lease beyond
any applicable cure period, Tenant shall be excused of its obligation for the
payment of Base Rent for the initial seven (7) months of the Term and the
payment of Tenant’s Share of Operating Expenses for the initial five (5) months
of the Term (“Excused Rent”), beginning on the Commencement Date. However,
Tenant shall pay all Additional Rental and other charges due pursuant to the
terms hereof commencing on the Commencement Date. In the event Tenant
subsequently defaults in any of its obligations under the Lease and (if
applicable) fails to timely cure such default and Landlord terminates this
Lease, the unamortized portion of Excused Rent (amortized on a straight line
basis over the last sixty-two (62) months of the initial term) shall immediately
become due and payable to Landlord.

2. Renewal Options.

(a) Tenant shall have the option to extend the Lease Term for the Premises for
two (2) extended terms of five (5) years (each such period being herein referred
to as the “Extended Term”). Each such option shall be exercised by irrevocable
written notice to Landlord given not less than twelve (12) months prior to the
expiration of the then current Term. The Extended Term shall be upon the same
covenants, agreements, terms, provisions and conditions that are contained
herein for the then current Term, as the same shall then be in effect hereunder,
except as expressly provided herein to the contrary. Tenant may not exercise the
option to extend the Lease Term for any Extended Term if any default by Tenant
under this Lease has occurred and is continuing.

(b) As of the commencement of the Extended Term, the Base Rent for the Premises
shall be adjusted to the prevailing Market Base Rental Rate (hereinafter
defined) as of the commencement of the Extended Term and may increase to the
extent so determined in subsection (c) below.

(c) Whenever used in this Lease, the term “Market Base Rental Rate” as of any
date shall mean the annual net (excluding that portion of the rate associated
with operating expenses) rental rate per square foot of net rentable area which
a willing landlord under no compulsion would agree to accept as of such date,
and such a willing tenant under no compulsion would agree to pay as of such
date, for renewal leases (based on a five [5] year term) of space in comparable
office buildings located in Broomfield, Colorado area comparable to the space
for which the Market Base Rental Rate is being determined and on a comparable
basis (taking into consideration all relevant factors), and including any
applicable annual escalation of rates during such Extended Term. Unless Landlord
and Tenant shall agree upon the applicable Market Base Rental Rate prior to the
date which is nine (9) months before the commencement of the Extended Term,
Landlord

 

- 44 -



--------------------------------------------------------------------------------

and Tenant shall begin to negotiate the amount of Market Base Rental Rate
promptly following the date which is eight (8) months before the commencement of
the Extended Term. In the event Landlord and Tenant are unable to agree upon the
applicable Market Base Rental Rate prior to the date which is seven (7) months
before the commencement of the Extended Term, either party may demand
arbitration as hereinafter provided:

(i) All proceedings shall be conducted according to the Rules of the American
Arbitration Association except as hereinafter provided. No action at law or
equity in connection with any such disputes shall be brought until arbitration
hereunder shall have been waived, either expressly or pursuant to this Article.

(ii) All disputes subject to arbitration in accordance with this Article shall
be raised by notice to the other party hereto. If one of the parties properly
demands arbitration, then the agreement to arbitrate as herein set forth shall
be mandatory, and each party shall deliver to the other, within ten (10) days
after the date of demand, that party’s determination of the Market Base Rental
Rate then in question, which amount shall be used by the arbitrator pursuant to
subparagraph (v) below to determine the Market Base Rental Rate. The amount of
Market Base Rental Rate which is submitted to the arbitrator by each party shall
be consistent with the provisions of Paragraph 4(b) above.

(iii) Tenant and Landlord shall mutually and promptly select a person who has
had not less than ten (10) years’ experience in the Denver, Colorado area in
commercial office leasing matters, to act as arbitrator hereunder. If a
selection is not made within thirty (30) days after a demand for arbitration is
made, the arbitrator shall, upon the request of either party, be appointed by
the American Arbitration Association. The arbitration proceedings shall take
place at a mutually acceptable location in the City of Denver, Colorado.

(iv) In determining any controversy or dispute the arbitrator shall apply the
pertinent provisions of this Lease without departure therefrom in any respect.
The arbitrator shall not have the power to add to, modify or change any of the
provisions of this Lease, but this provision shall not prevent in any
appropriate case the interpretation, construction and determination by the
arbitrator of the applicable provisions of this Lease to the extent necessary in
applying the same to the matters to be determined by arbitration.

(v) Subject to subparagraph (a) above, the arbitrator shall determine which of
the Market Base Rental Rates proposed by Landlord and Tenant is closest to the
Market Base Rental Rate as determined by the arbitrator, and such Market Base
Rental Rate chosen by Landlord or Tenant, which is closest to the rate
determined by the arbitrator, shall be deemed to be the Market Base Rental Rate
hereunder. The decision of the arbitrator shall be final and binding upon the
parties hereto.

 

- 45 -



--------------------------------------------------------------------------------

(vi) During any arbitration proceedings pursuant to this Article, the parties
hereto shall continue to perform and discharge all their respective obligations
under this Lease. In the event the decision of the arbitrator has not been made
prior to the commencement of the Extended Term, the Base Rent to be paid by
Tenant for the portion of the Extended Term prior to the arbitrator’s decision
shall be calculated at the lower of the two rates submitted to the arbitrator in
accordance with subparagraph (ii) above. In the event the Base Rent for the
Extended Term shall increase above the lower of said two rates as a result of
such arbitration, such increase shall be deemed to be effective as of the first
day of the Extended Term, and Tenant shall promptly pay to Landlord all
additional Base Rental resulting from such adjustment, together with interest on
such additional Base Rental from the respective dates same would have been due
and payable until paid, at the Prime Rate.

(d) Tenant shall not have the right to assign its extension rights to any
sublessee of the Premises, nor may any such sublessee exercise such extension
rights, but Tenant may assign its extension rights to a permitted assignee, if
any, of all of Tenant’s rights under this Lease. The subleasing of the Premises
or any portion thereof by Tenant shall not preclude the exercise by Tenant of
Tenant’s right hereunder to extend the Lease Term.

3. Furniture. Landlord agrees that the existing furniture (i.e., cubicle
workstations) located at the Premises as of October 1, 2005 shall be leased to
Tenant as part of the Premises. Such furniture shall be and remain the property
of Landlord and shall be kept in good condition and repair by Tenant and shall
not be removed from the Premises. Tenant shall insure such furniture in the name
of Landlord as part of the property insurance required hereunder. Tenant
acknowledges that such furniture is leased to Tenant in its as is and where is
condition, with all representations and warranties of merchantability or fitness
for a particular purpose hereby waived by Tenant. Tenant hereby acknowledges
that it has inspected such furniture and waives any and all claims against
Landlord arising out of any damage, defect or condition relating thereto. Tenant
agrees and acknowledges that Tenant shall be responsible, at Tenant’s sole cost
and expense, for relocating, reinstalling and/or reconfiguring the furniture
upon the delivery of possession of the Premises to Tenant. Landlord and Tenant
agree to cooperate and reasonably consider using the same contractor for the
disassembly (by Landlord, in preparation for the Work) and re-assembly (by
Tenant, upon completion of the Work) of the workstations.

 

- 46 -



--------------------------------------------------------------------------------

EXHIBIT “E”

CC&R’S

Amended and Restated Master Declaration of Covenants, Conditions and
Restrictions for Interlocken dated January 23, 1990, as amended by that certain
First Amendment to Amended and Restated Master Declaration of Covenants,
Conditions and Restrictions for Interlocken dated May 27, 1992, as supplemented
by that certain First Annexation of Additional Land to Amended and Restated
Master Declaration of Covenants, Conditions and Restrictions for Interlocken,
dated March 2, 1994, as amended by that certain Second Amendment to Amended and
Restated Master Declaration of Covenants, Conditions and Restrictions for
Interlocken, dated March 2, 1994, as amended by that certain Third Amendment to
Amended and Restated Master Declaration of Covenants, Conditions and
Restrictions for Interlocken, dated March 3, 1999, as affected by that certain
partial Assignment of Declarant’s Rights: Amended and Restated Master
Declaration of Covenants, Conditions and Restrictions for Interlocken, dated
March 23, 2000, as the same may be modified or amended from time to time.

By-Laws of Interlocken Owner’s Association, Inc. adopted January 23 1990, as
amended by that certain First Amendment to the By-Laws of Interlocken Owner’s
Association, adopted March 3, 1994, as amended by that certain Second Amendment
to the By-Laws of Interlocken Owner’s Association adopted June 6, 2000, as the
same may be modified or amended from time to time.

 

- 47 -